              EXHIBIT C
Example Posts and Messages by Omar Qazi
1/14/2019          Steve Jobs on Twitter: "Strange how Aaron mentions that he think Diego wants to “get in his pants”. Sounds like may be revealing some deeper desires …

                                          Home          Moments                                                       Search Twitter                       Have an account? Log in
                                                                                                                                                                                        
                                                                         Steve Jobs @tesla_truth · 12h                                                        
                                                                         Aaron, the center touch screen has nothing to do with driving the car. You can
                                                                         still drive even if it needs to be rebooted.

                                                                         Good luck in court on Tuesday for violating that restraining order.


                                                                           PlainSite @PlainSite
                                                                           Hey @Tesla and @ElonMusk. You have a legal and ethical obligation to ﬁx
                                                                           this before someone else gets killed in an avoidable accident. This mirrors
                                                                           complaints on the $TSLA forum about freezing center consoles.
                                                                           twitter.com/vikkasahaj/sta…
                                                                           Show this thread


                                                                             6            1                  19


                                                                         S Padival @S_Padival · 12h                                                           
                                                                         Wait. Does Tesla have a restraining order against Aaron??

                                                                             3                               3

                                       Steve Jobs
                                       @tesla_truth
                                                                                         © 2019 Twitter About
                                                                         Lisa G-Punkt @LudaLisl    · 12hTerms
                                                                                           Help Center                                                        
                                                                         I want to know as well. policy Cookies
                                                                                         Privacy

                                                                         
                                       I'm back from the dead to help people1
                                       understand the truth about Tesla’s
                                                                                                   Ads info
                                                                                                        1


                                       technology. Before my soul could Steve
                                                                         rest, I Jobs @tesla_truth · 12h                                                      
                                       had to do this one more thing... Not Tesla, some other person named Diego MasMarques. I don't know what the

                                          California, US
                                                                        story is here, don't want to take sides or say who's right or wrong, but there are
                                                                        a lot of stories about Aaron Greenspan doing some pretty nasty stuﬀ. He thinks
                                          pravdur.com                  he invented Facebook and sued the producer

                                          Joined November 2018




                                                                             2            2                  6


                                                                         Vannapalooza @vannapalooza · 7h                                                      
                                                                         You might want to look into who MasMarques is before you align yourself with
                                                                         him.

                                                                             1         
                                                                         Steve Jobs @tesla_truth · 3h                                                         
                                                                         If you read the tweet you replied to, you’ll notice I said I’m not aligning myself
                                                                         with anyone. Aaron deﬁnitely seems like a dick though.

                                                                             1         
                                                                         Vannapalooza @vannapalooza · 3h                                                      
                                                                         Ah, so you’re just needling someone over pending legal issues in a nuisance suit
                                                                         by a convicted murderer (iirc all the details) who seems to think his conviction
                                                                         record should be a secret? Cool. Hope your Tesla research is this in-depth.

                                                                             1         
                                                                         Steve Jobs @tesla_truth · 3h                                                         
                                                                         I haven’t researched many details about all the complaints against Aaron. I was
                                                                         mostly just reading about how he sued Mark Zuckerburg for stealing Facebook
                                                                         from him, and how he sued the makers of the Social Network for not putting him
                                                                         in the movie     Not endorsing his enemies

                                                                             1                               1


                                                                         Steve Jobs @tesla_truth · 2h                                                         
                                                                         Aaron probably posted all this stuﬀ about him, huh? Doesn’t make Aaron look
                                                                         very good that he does this kind of thing




                                                                             1                               1


                                                                         Steve Jobs
                                                                         @tesla_truth
                                                                                                                                           Follow             
                                                               Replying to @tesla_truth @vannapalooza and 2 others

                                                               Strange how Aaron mentions that he think
                                                               Diego wants to “get in his pants”. Sounds
                                                               like may be revealing some deeper desires
                                                               there
                                                               10:49 AM - 14 Jan 2019


                                                               2 Likes


                                                                   1                          2



                                                                         Lisa G-Punkt @LudaLisl · 2h                                                          
                                                                         Replying to @tesla_truth @vannapalooza @S_Padival
                                                                         There are many countries where any personal data is protected. Convictions
                                                                         and all is included. In my country, we don't have a map of convicted pedophiles,
                                                                         etc. I seriously wouldn't know if my new neighbor is an ex-con. It's ok. I
                                                                         appreciate the protection of ANY private data.

                                                                                                             1



                                                                                                                    
                                                                         © 2019 Twitter About Help Center Terms Privacy policy Cookies Ads info




https://twitter.com/tesla_truth/status/1084885234070347777                                                                                                                              1/1
8/7/2019         Omar Qazi on Twitter: "I did make the joke post about Aaron getting beat up by kids or whatever with his contact info I got from PlainSite. Did it for fun…


          Home         
                                one. twitter.com/tesla_truth/st…
                             Moments
                                    This Tweet is unavailable.
                                                                         Search Twitter                                      Have an account? Log in
                                                                                                                                                                 
                                      10                9                 52


                                PlainSite @PlainSite · 6h                                                                                        
                                (There was no restraining order court date this week and there never was.)

                                      1                                   6


                                PlainSite @PlainSite · 6h                                                                                        
                                On Saturday, August 3rd, Qazi sent text messages to PlainSite founder
                                @AaronGreenspan threatening to ﬁle a false police report against him about
                                child pornography possession. He followed up minutes later with a
                                pornographic fax.




   Omar Qazi                                                     © 2019 Twitter
                                                              About Help Center
   @omarqazi
                                                                    Terms
                                                                Privacy policy
   Californian software engineer and
                                                               Cookies Ads info
   entrepreneur — Everything I’ve
   ever done has been a failure. My
   company is called Smick.

          San Francisco + Los Angeles

          smick.com

          Joined January 2007

                                      7                 6                 29


                                steve myro @SteveMyro · 1h                                                                                       
                                Is this true @omarqazi?

                                      1                                   1


                                Omar Qazi
                                @omarqazi
                                                                                                                            Follow               
                  Replying to @SteveMyro @PlainSite @AaronGreenspan

                  I did make the joke post about Aaron getting
                  beat up by kids or whatever with his contact
                  info I got from PlainSite. Did it for fun
                  because he posted tweeted about me.
                  Deleted it later that day. Nothing personal
                  against Aaron.
                  6:38 PM - 7 Aug 2019

                                    
                                © 2019 Twitter About Help Center Terms Privacy policy Cookies Ads info




https://twitter.com/omarqazi/status/1159277599538810880                                                                                                                  1/1
8/8/2019         Steve Jobs Ghost on Twitter: "How did Aaron Greenspan of Plainsite manage to qualify for non-proﬁt status and avoid paying the government taxes? Is it…

                   Home            Moments                                                   Search Twitter                       Have an account? Log in
                                                                                                                                                                
                                                   Steve Jobs Ghost
                                                   @tesla_truth
                                                                                                                      Follow         
                                        How did Aaron Greenspan of Plainsite
                                        manage to qualify for non-profit status and
                                        avoid paying the government taxes? Is it
                                        legal to use a non-profit to stalk and harass
                                        people?
                                        2:16 PM - 8 Aug 2019


                                        2 Retweets 12 Likes



                Steve Jobs Ghost
                                              1           2            12
                                                                      © 2019 Twitter About
                                                                        Help Center Terms
                @tesla_truth
                                                                      Privacy policy Cookies
                                                   Michael @ElectroCar · 14m
                I’m back to help people understand the                      Ads info                                                 
                                                   Replying to @tesla_truth
                truth about Tesla’s technology. Before my
                                                   IRS complaint
                soul could rest, I had to do this one more
                                                   irs.gov/individuals/ho…
                thing.. Fan parody comedy commentary

                   California, US                 I think you need this form.

                   pravdur.com
                                                   irs.gov/pub/irs-pdf/f1…

                   Joined November 2018                                  How Do You Report Suspected Tax Fraud Activity?…
                                                                            If You… Then And … suspect or know of an individual
                                                                          or a business that is not complying with the tax laws on
                                                                          issues such as:
                                                                          irs.gov


                                                       1                          1


                                                   Steve Jobs Ghost @tesla_truth · 8m                                                
                                                   Thanks! These are the valid reasons to have a non-proﬁt.

                                                   Doesn't say anything about harassment and cyberstalking as exempt activities.




                                                       1                          1


                                                   Steve Jobs Ghost @tesla_truth · 4m                                                
                                                   this will probably be the most interesting letter they've read all year




                                                                    1             4



                                                                                        
                                                   © 2019 Twitter About Help Center Terms Privacy policy Cookies Ads info




https://twitter.com/tesla_truth/status/1159574045265760257                                                                                                          1/1
10/13/2019                                                         (13) Tweets with replies by Plain Shite (@PlainShite) / Twitter

                                                      Plain Shite                                                                          Search Twitter
                                                      32 Tweets
             Home
             Explore
       13
             Notifications
             Messages                                                                                                        Follow
             Bookmarks                        Plain Shite
                                              @PlainShite Follows you
             Lists                            Itʼs plain to see — we are full of shit. Please donate to our charity before IRS
                                              revokes our tax exempt status (Tax accountant, Parody)
                                                   plainshit.org Joined August 2019
             Profile                          72 Following 76 Followers
                                              Not followed by anyone you're following                                                 You might like
             More                                                                                                                           Elon's Musketeer
                                                  Tweets                Tweets & replies                Media                Likes          @Dr_KmaC_
                Tweet                                  Pinned Tweet                                                                         Sara
                                                       Plain Shite @PlainShite · Aug 23                                                     @starshipsara
                                                       It took a lot of hard work to break every single one of these rules with our         MyTeslaAndMe
                                                       fraudulent charity, but we pulled it off.                                            @MyTeslaAndMe
                                                       irs.gov/pub/irs-tege/H…
                                                                                 5                   32                               Show more
                                                       Plain Shite @PlainShite · 46m
                                                       Could you also disclose the expenditures related to web server hosting,        Trends for you
                                                       bandwidth, software development, and any other expenditures related to
                                                       the operation of PlainSite?                                                    Trending in United States
                                                                                                                                      #SuccessionHBO
                                                       As you hosted damaging docs on your servers and has the foundation foot        Trending with: Kendall Roy, K
                                                       the bill, relevant @AaronGreenspan
                                                                                                                                      Trending in United States
                                                                                                                                      Devin Bush
                                                                                                                                      10.8K Tweets
                                                                                                                                      Trending in United States
                                                                                                                                      #SoICalled911
                                                                                                                                      4,276 Tweets
                                                                                                                                      Trending in United States
                                                                                                                                      Correa
                                                                                                                                      173K Tweets
                                                                                                                                      Trending in United States
                                                                                                                                      #TheEnd
                                                                                                                                      Trending with: #fortniteeven
                                                                                                                                        Gaming
                                                       Plain Shite @PlainShite · 1h                                                     Fortnite's season 10 black
                                                       Replying to @SmokeyShorts                                                        mystery deepens with …
                                                       thanks iʼm scrambling to cover my ass
                                                           1                                         1
                                                                                                                                      Show more
                                                       Plain Shite @PlainShite · 1h
                                                       Ah shit.
                                                                                                                                      Terms Privacy policy Cookie
                                                       Just realized I forgot to register my fake charity in California. Fired the    More © 2019 Twitter, Inc.
                                                       paperwork last week.
                                                        Hope this covers my ass
https://twitter.com/PlainShite/with_replies                                                                                                                       1/6
10/13/2019                                                    (13) Tweets with replies by Plain Shite (@PlainShite) / Twitter

                                                                                                                                 Search Twitter
             Home
             Explore
       13
             Notifications
             Messages
             Bookmarks                                    2                                      4

             Lists                            Who to follow
                                                    TeslaTony                                                           Follow
             Profile                                @TeslaTony2
                                                    VaIueAnalyst                                                        Follow
             More                                   @VaIueAnalyst1
                                                    Sarah Tuttle                                                        Follow
                Tweet                               @Shimmeringvixen

                                              Show more
                                                    Plain Shite @PlainShite · 7h
                                                    Replying to @Pravduh15 @tesla_truth and 5 others
                                                    DONT MAKE FUN OF ME I WILL SUE YOU
                                                        1                                    3
                                                    Plain Shite @PlainShite · 7h
                                                    Replying to @SmokeyShorts @28delayslater and 4 others
                                                                                                 2
                                                    Plain Shite @PlainShite · 7h
                                                    Donʼt EVER mention Facebook to me!
                                                    You will make me angry
                                                    And when I get angry I like to do things.
                                                    Like stalk, bully, and slander people online.
                                                    Donʼt mess with me. Iʼll do it to you too.
                                                    @28delayslater @BarkMSmeagol @vincent13031925 @JohnnaCrider1
                                                    @flcnhvy @tslatruth




                                                      0 35 634 views
https://twitter.com/PlainShite/with_replies                                                                                                       2/6
10/13/2019                                               (13) Tweets with replies by Plain Shite (@PlainShite) / Twitter
                                                    3                     4                     18
                                                                                                                               Search Twitter
                                              Plain Shite @PlainShite · 16h
             Home                             Yes, itʼs true. I invented Facebook.
                                              If youʼd like to hear more about it, follow me on Twitter.
             Explore                                                                            5
                                              Plain Shite @PlainShite · Oct 12
       13
             Notifications                    Replying to @LudaLisl @28delayslater and 2 others
                                              You will be in jail by this time next week. I know Elon is paying you.
                                                                                                3
             Messages
                                              Plain Shite @PlainShite · Oct 12
                                              Iʼve filed my lawsuit against @28delayslater. I will destroy him. You donʼt
             Bookmarks                        want to mess with Aaron Greenspan.
                                              Details of the lawsuit here:
             Lists                            plainsiite.org/frunkpuppy-FRA…
                                              @BarkMSmeagol @AfMusk you are next if you donʼt shut your whore
             Profile                          mouths
                                                    9                     1                     24
             More                             Plain Shite @PlainShite · Oct 12
                                              Replying to @PlainShite @BarkMSmeagol and 2 others
                                              1. man up, apologize, and delete all the libelous information youʼve posted
                Tweet                         about innocent Tesla fans in an attempt to harm them
                                              2. live the rest of your life in fear of an increasingly large group of people
                                              who hate your guts
                                              I strongly encourage you to seek professional help
                                                                                                5
                                              Plain Shite @PlainShite · Oct 12
                                              Replying to @BarkMSmeagol @28delayslater and @AaronGreenspan
                                              Aaron, youʼre a truly sick human being. Itʼs because you do things like this
                                              — make unfounded accusations in an attempt to retaliate against people
                                              you perceive to have slighted you — that people are trolling you.
                                              You have two options here:
                                                    1                                           4
                                              Plain Shite @PlainShite · Oct 11
                                              Replying to @Nobody_Really7
                                              i am plainshit.org/norman-lawsuit
                                                    1                                           2
                                              Plain Shite @PlainShite · Oct 11
                                              Replying to @CanadianMartia1
                                              details of the lawsuit are here:
                                              plainsiite.org/28delayslater-…
                                              @28delayslater see you in court asshole
                                                                                                4
                                              Plain Shite @PlainShite · Oct 11
                                              Norman, supposedly a “dog” frequently appears in videos and tweets in
                                              an effort to artificially drive up Teslaʼs stock price.
                                              Today we are announcing we are suing Norman for securities fraud. My
                                              daddy will help me file the lawsuit today.
                                              We wont rest until heʼs in doggy jail twitter.com/28delayslater/…
                                                                           This Tweet is unavailable.
                                                    16                    13                    134
https://twitter.com/PlainShite/with_replies                                                                                                     3/6
9/24/2019


           Home            Moments                                                       Search Twitter                          Have an account? Log in




                                            Steve Jobs Ghost
                                            @tesla_truth
                                                                                                                         Follow     
                                  Rule breaker / law breaker




                                                             Tweets        Following       Followers             Likes      Lists
                                                                                                                                                     Follow
                                                             35.2K         6,875           10.8K             29.6K            1


                                                             Tweets             Tweets & replies                  Media
       Steve Jobs Ghost
       @tesla_truth                                                   Pinned Tweet

       I’m back to help people understand the
                                                                       Steve Jobs Ghost      @tesla_truth · Sep 22                                            
                                                                       When you try a Tesla with Ludicrous Mode for the ﬁrst time @elonmusk @Tesla
       truth about Tesla’s technology. Before my
       soul could rest, I had to do this one more
       thing.. Fan parody comedy commentary

           California, US        5:45 PM - 24 Sep 2019

           wholemars.com
                              14 Likes
           Joined November 2018

                                 
            3,598 Photos and videos
                                       2                         14



                                            Pravduh @Pravduh15 · 3h                                                                 
                                            Replying to @tesla_truth
                                            And the people rejoice:
                                            />

                                                                           15            34               209


                                                                      Steve Jobs Ghost        Retweeted

                                                                                                                                                              
                                                                       Greg Wester @gwestr · 6h
                                                                       NIO sold 250 cars a week, for the previous quarter, down from the period 1 year
                                                                       earlier
                                                                                                                                                              
                                                                       And people lose their minds if Tesla misses their 7,500 cars a week forecast by
                                                                       250 cars

                                                                           4             8                67


                                                                       Steve Jobs Ghost         @tesla_truth · 42m                                            
                                                                       invest for the long term

                                                                       learn about how to invest wisely by reading books like this one

                                                                       (warren buﬀets favorite book on investing)

                                                                       amazon.com/Intelligent-In…

                                                                           2             1                11

https://twitter.com/tesla_truth/status/1176658901590142976                                                                                                        1/6
9/28/2019
                                                       Home            Moments                                                   Search Twitter                   Have an account? Log in
                                                                                                                                                                                               
                                                                                     Steve Jobs Ghost V
                                                                                     @tesla_truth
                                                                                                                                                      Follow         
                                                                                     Bloodsport Capital DMd me.

                                                                                     He seemed really defensive for someone
                                                                                     who definitely didn’t commit a federal
                                                                                     crime. Why worry about it?

                                                                                     I didn’t worry when Aaron Greenspan
                                                                                     said Elon paid me to kill him because it
                                                                                     wasn’t true

                                                                                     continued in next post



                                                    Steve Jobs Ghost V                                  © 2019 Twitter About
                                                                                                          Help Center Terms
                                                    @tesla_truth                                        Privacy policy Cookies
                                                                                                               Ads info
                                                    I’m back to help people understand the
                                                    truth about Tesla’s technology. Before my
                                                    soul could rest, I had to do this one more
                                                    thing.. Fan parody comedy commentary

                                                       California, US

                                                       wholemars.com

                                                       Joined November 2018




                                                                                     1:26 PM - 27 Sep 2019


                                                                                     3 Retweets 41 Likes


                                                                                         8             3                41


                                                                                     Steve Jobs Ghost V         @tesla_truth · 11h                                   
                                                                                     lol

                                                                                     blocked him after




                                                                                                                                     
                                                                                         2             1                24



                                                                                     Nobody Really @Nobody_Really7 · 11h                                             
                                                                                     Replying to @tesla_truth
                                                                                     Is he threatening violence here? I’d show this to the police if it was me.

                                                                                         1                              3


                                                                                     Steve Jobs Ghost V         @tesla_truth · 11h                                   
                                                                                     ok

                                                                                                                        2


                                                                                     Bompi @bamisalami · 11h                                                         
                                                                                     Replying to @tesla_truth
                                                                                     I’ve a black belt in eating noodles. If you need help. Just dm me

                                                                                                       1                5


                                                                                     Killa (Joe) @KillaSarg · 11h                                                    
                                                                                     Replying to @tesla_truth
                                                                                     Fixed it.




                                                                                                                        6


                                                                                     FuturamaKing                @FuturamaKing · 10h                                 
                                                                                     Replying to @tesla_truth
                                                                                     You might want to contact @TwitterSafety
                                                                                     That person is basically threatening you. Super not cool!

                                                                                                                        2


                                                                                     RandyVegetables @RandyVegetables · 10h                                          
                                                                                     Replying to @tesla_truth
                                                                                     What exactly was this all about?

                                                                                                                        1



                                                                            More replies

                                                                                     Bruno Silva @brunosilva · 10h                                                   
                                                                                     Replying to @tesla_truth
                                                                                     What we got from this convo is that you're a fraud! You're not Steve!!!!! How is
                                                                                     this possible? How could you lie to us all this time?

                                                                                     In all seriousness. You shouldn't worry too much about these aholes. They're
                                                                                     freaking out with how red their money is.

                                                                                         1                              1


                                                                                     FuturamaKing             @FuturamaKing · 10h                                    
                                                                                     Steve looks a bit diﬀerent then what I remembered

                                                                                         1                              4


                                                                                     Bruno Silva @brunosilva · 10h                                                   
                                                                                     a bit? Please, do borrow my glasses!

                                                                                         1         
                                                                                     Think for yourself & speak freely @DHTRKBA · 9h                                 
                                                                                     He's just gotten a tan from his occasional visits to Hell, when the Devil has
                                                                                     called him down to ﬁx his Apple products.

                                                                                                                        2


                                                                                     TeslaDeaths.com @maya42069 · 10h                                                
                                                                                     Replying to @tesla_truth




                                                                                                   
                                                                                                                               
                                                                                     © 2019 Twitter About Help Center Terms Privacy policy Cookies Ads info




https://twitter.com/tesla_truth/status/1177680869206528000                                                                                                                                     1/1
9/28/2019          Smart Money Pug on Twitter: "What's going on here @Shafat @omarqazi @elonmusk these seem like some pretty serious offences? @tesla_truth $TS…


           Home         Moments                                                     Search Twitter                        Have an account? Log in
                                                                                                                                                        
                                          Smart Money Pug
                                          @SmartMoneyPug
                                                                                                              Follow          
                                What's going on here @Shafat @omarqazi
                                @elonmusk these seem like some pretty
                                serious offences?
                                @tesla_truth
                                $TSLA
                                                      PlainSite @PlainSite
                                                      On Saturday, August 3rd, Qazi sent text messages to PlainSite
                                                      founder @AaronGreenspan threatening to ﬁle a false police report
                                                      against him about child pornography possession. He followed up
                                                      minutes  laterTwitter
                                                                     with a pornographic fax.
      Smart Money Pug                                      © 2019           About
                                  Show this thread             Help Center Terms
      @SmartMoneyPug
                                                            Privacy policy Cookies
                                                                    Ads info
      Long scams short vol. Tweets
                              10:52 do
                                    AMnot
                                       - 28 Sep 2019
      constitute investment advice.

           PugTown             2 Likes

           Joined April 2018
                                    1                           2



                                          Steve Jobs Ghost V          @tesla_truth · 25m                                      
                                          Replying to @SmartMoneyPug @Shafat and 2 others
                                          You’ll notice there is 0 evidence of these allegations. That’s because they’re
                                          completely untrue. DM me if you want the whole story

                                          you should be ashamed of yourself for harassing innocent people and tagging
                                          my dad just because you lost money




                                                                                                       




                                                                                                      
                                               1       
                                          Steve Jobs Ghost V       @tesla_truth · 23m                                         
                                          I don’t even have a fax machine. The only thing that has been revealed here is
                                          that Aaron Greenspan has child pornography at his house. I do not.

                                          Ask yourself: if this was true, wouldn’t I be in jail?

                                          Why did Greenspan choose to tweet rather than go to the police? He’s a liar

                                                       
                                                                               
                                          © 2019 Twitter About Help Center Terms Privacy policy Cookies Ads info




https://twitter.com/SmartMoneyPug/status/1178004472938864641                                                                                                 1/1
9/28/2019


               Home            Moments                                                  Search Twitter                       Have an account? Log in
                                                                                                                                                          
                                              Steve Jobs Ghost       @tesla_truth · 6h                                          
                                              Imagine the cognitive dissonance needed to go call someone a “doxxer” while
                                              doxxing then and tagging and harassing their dad.

                                              all because they lost money this week.

                                              Their hypocrisy is laid bare for the world to see. Follow these guys and report
                                              them every day. twitter.com/tesla_truth/st…




            Steve Jobs Ghost                                     © 2019 Twitter About
                                                                   Help Center Terms
            @tesla_truth                                         Privacy policy Cookies
                                                                          Ads info
            I’m back to help people understand the
            truth about Tesla’s technology. Before my
            soul could rest, I had to do this one more
            thing.. Fan parody comedy commentary

               California, US

               wholemars.com

               Joined November 2018




                                                   
                                                      3         5                  35


                                              Moments of Brilliance @DuTeach · 6h                                               
                                              Another Euro-troll thinking himself clever. Greenspan should start a tin-hat club
                                              for these guys.
                                              />




                                                      2                            2


                                              Steve Jobs Ghost
                                              @tesla_truth
                                                                                                              Follow            
                                    Replying to @DuTeach

                                    he did, it’s fraudulently registered as a non-
                                    profit charity
                                    9:51 AM - 28 Sep 2019


                                    2 Likes


                                                                    2




                                              © 2019 Twitter About Help Center Terms Privacy policy Cookies Ads info




https://twitter.com/tesla_truth/status/1177989228367613954                                                                                                    1/1
9/28/2019

                                             Home            Moments                                                    Search Twitter                 Have an account? Log in
                                                                                                                                                                                    
                                                                           Steve Jobs Ghost     @tesla_truth · 4h                                          
                                                                           The genius of @elonmusk is that he’s a man who knows how to eat a dinosaur.

                                                                           Where others see a huge insurmountable problem, he can break down the
                                                                           essentials and package up breakfast, lunch, and dinner meals for 10 years, for
                                                                           40,000 people

                                                                           And he follows through, no matter what

                                                                               5             21               103


                                                                           Steve Jobs Ghost        @tesla_truth · 4h                                       
                                                                           Many people expect a CEO to be a ﬁnancial genius or a business genius or
                                                                           something like that. Elon isn’t, so many people with very low IQs think he’s
                                                                           stupid.

                                                                           In reality, this is why he outperforms everyone else. Just look at what he’s
                                                                           delivered in his life. Says it all.

                                                                               3             2                25


                                          Steve Jobs Ghost                                    © 2019 Twitter About

                                          @tesla_truth
                                                                           Steve Jobs Ghost
                                                                           @tesla_truth
                                                                                       Help Center          Terms
                                                                                              Privacy policy Cookies
                                                                                                                                            Follow         
                                                                                                     Ads info
                                          I’m back to help people understand the
                                                                           Who do you trust: Someone like Elon
                                          truth about Tesla’s technology. Before my

                                                                           Musk who has delivered a handful of
                                          soul could rest, I had to do this one more
                                          thing.. Fan parody comedy commentary
                                                                           disruptive innovations to the global
                                             California, US
                                                                           marketplace
                                             wholemars.com

                                             Joined November 2018

                                                                           or someone like Aaron Greenspan who
                                                                           has done nothing except lie, cheat,
                                                                           extort others, and claim he invented
                                                                           Facebook?

                                                                           (guess who the media trusts more                                           )
                                                                           2:30 PM - 28 Sep 2019


                                                                           3 Retweets 35 Likes


                                                                               5             3                35


                                                                           Steve Jobs Ghost      @tesla_truth · 4h
                                                                           Nobody ever gives you credit for eating a dinosaur. It happens so slowly, by the
                                                                                                                                                           
                                                                           time you’re done people have long forgotten the dinosaur was there.

                                                                           But it doesn’t happen itself. Somebody has to do it. And we need those people.

                                                                               4             3                45



                                                                           MIKE JONES @TheGoldMineSF · 44m                                                 
                                                                           Replying to @tesla_truth
                                                                           He said what

                                                                               1         
                                                                           Steve Jobs Ghost      @tesla_truth · 38m
                                                                           that mark zuckerburg stole the idea for Facebook from him
                                                                                                                                                           
                                                                               1                              1


                                                                           MIKE JONES @TheGoldMineSF · 38m                                                 
                                                                                    maybe he did tho

                                                                               1                              1


                                                                           Steve Jobs Ghost
                                                                           Lol he 100% did not
                                                                                                     @tesla_truth · 35m                                    
                                                                               1         
                                                                           MIKE JONES @TheGoldMineSF · 34m
                                                                           Prove it
                                                                                                                                                           




                                                                               1                              1


                                                                           Steve Jobs Ghost        @tesla_truth · 29m
                                                                           does this guy look like he invented facebook
                                                                                                                                                           




                                                                                         
                                                                           Smartish Mean @MeanSmartish · 4m                                                
                                                                           Replying to @tesla_truth
                                                                           I’ll vote for Alan Greenspan

                                                                                         
                                                                           Draining @Swaamp_Things · 3h                                                    
                                                                           Replying to @tesla_truth
                                                                           Greenspan isn't to be trusted but Why are any of these things evidence we
                                                                           should Trust Musk? Especially in light of what you ﬁnd when you dig deeper into
                                                                           him and his companies?

                                                                                                              3



                                                                                                        Show more replies


                                                                                                                      
                                                                           © 2019 Twitter About Help Center Terms Privacy policy Cookies Ads info




https://twitter.com/tesla_truth/status/1178059481227259904                                                                                                                          1/1
9/30/2019
                                                Home            Moments                                                Search Twitter                       Have an account? Log in
                                                                                                                                                                                         
                                                                             Steve Jobs Ghost
                                                                             @tesla_truth
                                                                                                                                                Follow         
                                                                             Have you ever heard of a charity that
                                                                             retaliates against people when their
                                                                             owner and sole employee loses money
                                                                             on his short position? Just for saying
                                                                             something positive?

                                                                             A charity is supposed to benefit the
                                                                             public, not the owner (Aaron Greenspan)
                                                                             irs.gov/pub/irs-tege/d …


                                             Steve Jobs Ghost                                   © 2019 Twitter About
                                                                                                  Help Center Terms
                                             @tesla_truth                                       Privacy policy Cookies
                                                                                                       Ads info
                                             I’m back to help people understand the
                                             truth about Tesla’s technology. Before my
                                             soul could rest, I had to do this one more
                                             thing.. Fan parody comedy commentary

                                                California, US

                                                wholemars.com

                                                Joined November 2018




                                                                             7:30 PM - 30 Sep 2019


                                                                             4 Retweets 31 Likes


                                                                                 5            4            31


                                                                             Steve Jobs Ghost      @tesla_truth · 1h                                           
                                                                             read about why an organization may lose its tax exempt status here:

                                                                             Shorts have been using Aaron Greenspan’s fraudulent “Think Foundation”
                                                                             charity to pool their money and go after Tesla — and they can deduct donations
                                                                             from their income tax!!!

                                                                             A THREAD:

                                                                             nonproﬁtrisk.org/resources/arti…




                                                                                 3            3            16


                                                                             Steve Jobs Ghost         @tesla_truth · 1h                                        
                                                                             “501C3s should be directed exclusively toward some exempt purpose.
                                                                             Activities should not serve private interests, or beneﬁt of any individual or
                                                                             organization more than insubstantially. The intent is to ensure it serves a public
                                                                             interest, not a private one” — Richard Crom, IRS




                                                                                 1            3            14


                                                                             Steve Jobs Ghost         @tesla_truth · 1h                                        
                                                                             “The concept of inurement states that no part of an organization’s net earnings
                                                                             may inure to the beneﬁt of a private shareholder or individual who, because of
                                                                             the person’s relationship to the organization, has an opportunity to control or
                                                                             inﬂuence its activities” — @IRStaxpros




                                                                                 2            1            12


                                                                             Steve Jobs Ghost          @tesla_truth · 1h                                       
                                                                             “if lobbying activities are substantial an organization risks losing its tax exempt
                                                                             status” — @IRStaxpros




                                                                                 2            1            9


                                                                             Steve Jobs Ghost          @tesla_truth · 1h                                       
                                                                             “All section 501(c)(3) organizations are prohibited from directly or indirectly
                                                                             participating in, or intervening in, any political campaign on behalf of (or in
                                                                             opposition to) any candidate running for public oﬃce” — @IRStaxpros

                                                                             @realDonaldTrump 501C3 going after you




https://twitter.com/tesla_truth/status/1178859615792050176                                                                                                                               1/1
9/30/2019
                                                Home            Moments
                                                                                   1       
                                                                             Steve Jobs Ghost
                                                                                                             9


                                                                                                      @tesla_truth · 1h
                                                                                                                         Search Twitter                          Have an account? Log in

                                                                                                                                                                  
                                                                                                                                                                                            
                                                                             “for their organizations to remain tax exempt under section 501(c)(3), leaders
                                                                             cannot make partisan comments in oﬃcial organization publications or at oﬃcial
                                                                             functions of the organization” — @IRSnews

                                                                             @realDonaldTrump

                                                                                   1                       10


                                                                             Steve Jobs Ghost         @tesla_truth · 1h                                           
                                                                             “If you stop doing all or a signiﬁcant amount of the exempt activities you told
                                                                             the IRS you were going to do in your original application for exemption—you
                                                                             could lose your exemption

                                                                             If your organization’s direction has changed, let us know. It could prevent future
                                                                             problems”-IRS




                                             Steve Jobs Ghost                                   © 2019 Twitter About
                                                                                                  Help Center Terms
                                             @tesla_truth                                       Privacy policy Cookies
                                                                                                       Ads info
                                             I’m back to help people understand the
                                             truth about Tesla’s technology. Before my

                                                                              
                                             soul could rest, I had to do this one more
                                             thing.. Fan parody comedy commentary
                                                                                    1                       10


                                                California, US              Steve Jobs Ghost        @tesla_truth · 1h                                            
                                                wholemars.com
                                                                             weird haven’t heard anything about him saying anything about helping his
                                                                             brother recently. has the purpose of the think foundation changes without
                                                Joined November 2018        disclosure?

                                                                             or are they still selling DVDs on amazon for below market price?

                                                                                   2          1            7


                                                                             Steve Jobs Ghost         @tesla_truth · 1h                                           
                                                                             “If a 501(c)(3) organization engages in inurement or substantial private beneﬁt,
                                                                             the organization risks losing its exemption. Additionally, insiders guilty of
                                                                             inurement may be subject to excise tax”

                                                                             hope he saved up some of the money he extorted from mark zuckerburg for
                                                                             taxes




                                                                                   2          1            10


                                                                             Steve Jobs Ghost        @tesla_truth · 1h                                            
                                                                             To conclude, is anyone surprised Aaron Greenspan is a complete fraud? Every
                                                                             $tslaq I have looked into has comitted serious crimes.

                                                                             Aaron, know you have anger issues and like to “do something” when you‘re
                                                                             mad but retaliating against me for reporting your fraud will make it worse

                                                                             />




                                                                                  0 42 157 views
                                                                                   1          2            8


                                                                             Steve Jobs Ghost          @tesla_truth · 1h                                          
                                                                             I’ll happily back oﬀ if you do Aaron. But if you’re going to consistently go after
                                                                             me, try and harass and intimate me, and go after my family i’m not going to
                                                                             keep quiet about the things i’ve known for a long time

                                                                                   3                       11


                                                                             Steve Jobs Ghost       @tesla_truth · 1h                                             
                                                                             Oh, and here’s a bonus fraud: He see you a website with fake ads and clicked
                                                                             them himself to steal money from advertisers.

                                                                             When Google found out and shut him down he sued them (he sues everyone)

                                                                             Google showed the evidence and won.




                                                                                   1          2            11


                                                                             Steve Jobs Ghost       @tesla_truth · 1h                                             
                                                                             sucks for me going after Aaron because I know he will retaliate and i’ll probably
                                                                             get more death threats tomorrow. I know they’ll keep going after my family and
                                                                             sending the goons

                                                                             but someone has to stand up to this dork. didn’t even get into him claiming he
                                                                             invented facebook

                                                                                   4                       14


                                                                             Steve Jobs Ghost
                                                                             @tesla_truth
                                                                                                                                               Follow             
                                                                             seriously look this guy up it’s insane
                                                                             what his life story is
                                                                             8:05 PM - 30 Sep 2019


                                                                             1 Retweet 10 Likes


                                                                                   1          1            10




                                                                                                         Show more replies



                                                                                                                  
                                                                             © 2019 Twitter About Help Center Terms Privacy policy Cookies Ads info




https://twitter.com/tesla_truth/status/1178868442071388160                                                                                                                                  1/2
10/10/2019


        Home                Moments                                      Search Twitter                                            
                                                                                                                 Have an account? Log in




                                  Steve Jobs Ghost         @tesla_truth · Oct 9                                              
                                  Periodic reminder that Aaron Greenspan, who claims he invented Facebook (he
                                  didn't), is running a fake charity that Tesla short sellers use to illegally pool funds
                                  for propaganda eﬀorts.

                                  Please report his fake charity to the IRS. he is committing tax fraud


                                                                 Steve Jobs Ghost           @tesla_truth
                                                                 Have you ever heard of a charity that retaliates against
                                                                 people when their owner and sole employee loses money
                                                                 on his short position? Just for saying something…
                                                                 Show this thread


                                        2                  4              30


                                  Steve Jobs Ghost
                                  @tesla_truth
                                                                                                               Follow        
   Steve Jobs Ghost                                                © 2019 Twitter
                                                                 About Help Center
                        can someone at the @IRSnews                   Terms
   @tesla_truth                   Privacy policy
                        @SEC_Enforcement
                                Cookies Ads info or @StateDept or
   I’m back to help people
                        @DeptofDefense look into this guy
   understand the truth about
   Tesla’s technology. Before my
   soul could rest, I had to do this
   one more thing.. Fan parody    he has harassed so many people
   comedy commentary
                                  including me
       California, US

       wholemars.com
                                  I don’t understand how it’s okay
       Joined November 2018
                        3:07 PM - 9 Oct 2019


                                  2 Retweets 17 Likes


                                                           2              17




                                  © 2019 Twitter About Help Center Terms Privacy policy Cookies Ads info




https://twitter.com/tesla_truth/status/1182055109078839296                                                                                 1/1
10/9/2019


           Home          Moments                                                           Search Twitter                         Have an account? Log in

               Steve Jobs Ghost                              Tweets          Following        Followers           Likes      Lists
                                                                                                                                                       Follow
               @tesla_truth                                  38.8K           8,519             12.6K              33.5K        1

                                            Steve Jobs Ghost
                                            @tesla_truth
                                                                                                                          Follow      
                                            All Aaron Greenspan had to do was shut
                                            up and I would have forgotten all about
                                            that clown.
                                                                                                                                                                
                                            Now i’m going to drag his name through
                                            the mud until the day he does. I want
                                            everyone to know the true facts about
                                            who he really is
                                                             Tweets            Tweets & replies                     Media
       Steve Jobs Ghost
       @tesla_truth                                Pinned
                                       after he dies   i’llTweet
                                                            keep telling people he
                                       sucked
       I’m back to help people understand the
                                                    Steve Jobs Ghost      @tesla_truth · Sep 19                                   
                                                    Many people don't realize that you can buy a Tesla *today* that can do almost all
       truth about Tesla’s technology. Before my
                                                               driving for you.
                                          3:09
       soul could rest, I had to do this one   PM - 9 Oct 2019
                                             more
       thing.. Fan parody comedy commentary
                                                               In this thread, I'd like to take you with me on a a 30 mile 1 hour 20 minute car trip

          California, US
                                          1 Retweet 15 Likes   during rush hour in Los Angeles.

           wholemars.com
                                                 3             1       First the
                                                                                 15car drives us to the freeway @elonmusk

           Joined November 2018

           3,970 Photos and videos
                                            Steve Jobs Ghost       @tesla_truth · 21m                                                 
                                            when his reputation is destroyed, he’ll only have himself to blame.

                                            I don’t have to make up any bullshit conspiracy theories about him. The facts of
                                            his life are so embarrassing it says it all

                                            he is committing serious crimes in “plain sight” on “plainsite”

                                                 1                            7




                                 More replies

                                            Nikola Tesla         @NotThatTesla · 17m                                                  
                                            Replying to @tesla_truth         447            3.0K            21K
                                            The sad part is he probably has actual talent as a developer. But instead of
                                                                    Show this thread
                                            putting it to use by working somewhere important, he chooses to be a grifter.
                                            What an incredible loserSteve Jobs Ghost       @tesla_truth · 7m                                                    
                                                                       What’s 3up with Elon today?


                                                                                         
                                                                          Musk  @elonmusk
                                                                      · 24m
                                            TSLAQ Ninja @TslaqNinjaElon                                                               
                                            Replying to @tesla_truth Sooo annoying!! m.youtube.com/watch?v=3Z66-c…
                                                                      Show this
                                            You have an unhealthy obsession     thread
                                                                              with this Aaron. Maybe you fantasize about
                                            him. But realize that whatever u do wont do sht to him cz he actually ISNT in the
                                                                                        
                                            wrong. Maybe focus on sucking up to Elon more. Ul get a free roadster

                                                                      Steve Jobs Ghost         Retweeted

                                                                                                                                                                
                                                                                    
                                                                         Bark @BarkMSmeagol · 16m
                                                                         PlainShite thinks this post makes him look cool, but in reality it validates what
                                                                         Omar says. Total #DumDum

                                                                         Yo @AaronGreenspan, is your refrigerator running?

                                                                                $TSLAQ


                                                                                                   PlainSite @PlainSite
                                                                                                   How do we know? Omar said so. We received these direct
                                                                                                   messages involving Omar some time ago. In them, he
                                                                                                   admits to making a harassing call to PlainSite founder
                                                                                                   @AaronGreenspan three days after PlainSite revealed…
                                                                                                   Show this thread


                                                                                            2               4


                                                                         Steve Jobs Ghost      @tesla_truth · 15m                                               
                                                                         deep down I think he may actually believe he invented facebook which is the
https://twitter.com/tesla_truth/status/1182055430199005184                                                                                                          1/9
10/9/2019

                         Home            Moments                                                   Search Twitter                           Have an account? Log in

                               Steve Jobs Ghost                         Tweets        Following       Followers             Likes      Lists
                                                                                                                                                                 Follow
                               @tesla_truth                             38.8K          8,519           12.6K              33.5K          1
                                                         Steve Jobs Ghost    @tesla_truth · 7m
                                                         LMFAO Aaron just emailed me and some people from Tesla saying he's going to
                                                                                                                                                
                                                         sue me!

                                                         Talk about being butthurt. He must be getting killed on his Tesla short position.




                                                                        Tweets         Tweets & replies                     Media
                      Steve Jobs Ghost
                      @tesla_truth                                                                              See 1 new Tweet

                      I’m back to help people understand the
                                                                                Pinned Tweet
                      truth about Tesla’s technology. Before my
                      soul could rest, I had to do this one more
                                                                                 Steve Jobs Ghost      @tesla_truth · Sep 19
                                                                                 Many people don't realize that you can buy a Tesla *today* that can do almost all
                                                                                                                                                                         
                      thing.. Fan parody comedy commentary
                                                                                 driving for you.
                         California, US

                         wholemars.com
                                                                                 In this thread, I'd like to take you with me on a a 30 mile 1 hour 20 minute car trip
                                                                                 during rush hour in Los Angeles.
                         Joined November 2018

                      
                                                                                 First the car drives us to the freeway @elonmusk
                          3,970 Photos and videos
                                                                                 />

                                                             9            1               22


                                                         Steve Jobs Ghost         @tesla_truth · 4m
                                                         I welcome the chance to discuss Aaron Greenspan's conduct and crimes in
                                                                                                                                                
                                                         front of a court and / or jury

                                                             1                            12


                                                         Steve Jobs Ghost
                                                         @tesla_truth
                                                                                                                                    Follow      
                                                         LMFAOOOOO
                                                                 0 51 I'm
                                                                       1.06Mdying
                                                                            views
                                                                     moron
                                                         what a fucking              447            3.0K             21K

                                                                                 Show this thread

                                                                                 Steve Jobs Ghost       @tesla_truth · 2m
                                                                                 Well, I new shawties wouldn't like the Bloomberg story but I didn't think I'd get
                                                                                                                                                                         
                                                                                 sued.

                                                                                 Can't say I'm surprised tbh

                                                                                                
                                                                                                                                                                         
                                                                                                                                                                             
                                                                                 Steve Jobs Ghost  @tesla_truth · 4m
                                                                                 LMFAOOOOO I'm dying

                                                                                 what a fucking moron




                                                         3:51 PM - 9 Oct 2019


                                                         1 Retweet 16 Likes


                                                             3            1               16



                                                         Jason @JasonCarrei · 59s                                                               
                                                         Replying to @tesla_truth
                                                         was that Elon Musk's actual reply, lol?

                                                             1                            1


                                                         Steve Jobs Ghost
                                                         yes lmao
                                                                                 
                                                                                 @tesla_truth
                                                                                    1            
                                                                                              · 52s1                  5                         
                                                                                 Show this thread
                                                                                          2
                                                                               Steve Jobs Ghost         @tesla_truth · 5m                                                
                                                         Vincent @808Vinny · 2m                                                                 
                                                                               I welcome the chance to discuss Aaron Greenspan's conduct and crimes in front
                                                                               of a court and / or jury
                                                         Replying to @tesla_truth

                                                                                                
                                                                                      1 thread
                                                                                 Show this

                                                         Zain @ZainRaz4 · 1m Steve Jobs Ghost      @tesla_truth · 9m                                                    
                                                         Replying to @tesla_truth
                                                                               LMFAO Aaron just emailed me and some people from Tesla saying he's going to
                                                         Hahahah did Elon say sue
                                                                               that?me!

                                                                                       1 being butthurt. He must be getting killed on his Tesla short position.
                                                                                 Talk about


                                                                                                 

https://twitter.com/tesla_truth/status/1182066089074626560                                                                                                                   1/9
10/9/2019


           Home            Moments                                                        Search Twitter                        Have an account? Log in

               Steve Jobs Ghost                              Tweets         Following        Followers         Likes       Lists
                                                                                                                                                     Follow
               @tesla_truth                                  38.8K          8,519             12.6K          33.5K          1

                                            Steve Jobs Ghost
                                            @tesla_truth
                                                                                                                       Follow       
                                  If you would like to contact Aaron for pranks
                                  you can email or call him using the info listed
                                  below. Remember that all pranks will be
                                  recorded, so give it your best shot.




                                                             Tweets           Tweets & replies                     Media
       Steve Jobs Ghost
       @tesla_truth               3:56 PM - 9 Oct 2019               Pinned Tweet

       I’m back to help people 1 understand
                                  Like       the
                                                                      Steve Jobs Ghost      @tesla_truth · Sep 19
                                                                      Many people don't realize that you can buy a Tesla *today* that can do almost all
                                                                                                                                                              
       truth about Tesla’s technology. Before my
                                                                      driving for you.

                                  
       thing.. Fan parody comedy commentary     
       soul could rest, I had to do this one more
                                                                  1
                                                                      In this thread, I'd like to take you with me on a a 30 mile 1 hour 20 minute car trip

           California, US                                            during rush hour in Los Angeles.

           wholemars.com                                             First the car drives us to the freeway @elonmusk
           Joined November 2018                                      />

           3,970 Photos and videos




                                                                           2 04 1.06M views
                                                                            447            3.0K            21K
                                                                                                                                                              
                                                                      Show this thread

                                                                      Steve Jobs Ghost        @tesla_truth · 2m                                               
                                                                      If you would like to contact Aaron for pranks you can email or call him using the
                                                                      info listed below. Remember that all pranks will be recorded, so give it your best
                                                                      shot.




https://twitter.com/tesla_truth/status/1182067336842375168                                                                                                      1/14
10/9/2019


           Home            Moments                                                        Search Twitter                          Have an account? Log in

               Steve Jobs Ghost                              Tweets         Following        Followers            Likes      Lists
                                                                                                                                                       Follow
               @tesla_truth                                  38.8K           8,519            12.6K           33.5K            1

                                            Steve Jobs Ghost
                                            @tesla_truth
                                                                                                                          Follow      
                                  It’s not libel if it’s true. You didn’t invent
                                  Facebook. You’ve never accomplished
                                  anything in your life.

                                  These are plain facts.

                                  You just create negativity and feed off other
                                  people. And I can prove your crimes in court.
                                                                                                                                                                
                                                             Tweets              Tweets & replies                  Media
       Steve Jobs Ghost
       @tesla_truth                                                  Pinned Tweet

       I’m back to help people understand the
                                                                      Steve Jobs Ghost      @tesla_truth · Sep 19
                                                                      Many people don't realize that you can buy a Tesla *today* that can do almost all
                                                                                                                                                                
       truth about Tesla’s technology. Before my
                                                                      driving for you.
       soul could rest, I had to do this one more
       thing.. Fan parody comedy commentary
                                                                      In this thread, I'd like to take you with me on a a 30 mile 1 hour 20 minute car trip

           California, US                                            during rush hour in Los Angeles.

           wholemars.com                                             First the car drives us to the freeway @elonmusk
           Joined November 2018                                      />

           3,970 Photos and videos




                                                                           1 56 1.06M views
                                                                            447            3.0K            21K

                                                                      Show this thread
                                  4:05 PM - 9 Oct 2019
                                                                     Steve Jobs Ghost           Retweeted

                                  1 Like
                                                                      Musk AF @AfMusk · Sep 30                                                                  
                                                                      Replying to @tesla_truth

                                                                1
                                                                      Aaron Greenspoon is arguably the most vindictive and bitter creature in Silicon
                                                                      Valley. He’s so pissed his peers became tech lords and he’s just the village idiot.

                                                                            2              5               34


                                                                      Steve Jobs Ghost              @tesla_truth · 2m                                           
                                                                      It’s not libel if it’s true. You didn’t invent Facebook. You’ve never accomplished
                                                                      anything in your life.

https://twitter.com/tesla_truth/status/1182069573610176512                                                                                                          1/15
10/9/2019


           Home          Moments                                                   aaron greenspan                     Have an account? Log in



  aaron greenspan
                                           Steve Jobs Ghost                                                Follow         
   Top        Latest       People
                                          @tesla_truth
                                         Photos      Videos        News       Broadcasts                                                                
                         How will Aaron Greenspan, a criminal guilty
     Search ﬁlters · Showof felony tax fraud  with no lawyer, do in court
                                           Lester Milton @thinkpophealth · 5m                                                                       
                                           Replying to @tesla_truth @AaronGreenspan
                         against two guysThewith
                                               internetais forever,
                                                           lot more           money
                                                                    also remind            than
                                                                                me to always be your friend! Lol

                         him?                                             1


                                                                   Bijan A @BijanDMD9 · 7m                                                          
                      Tune into next week’s
                                        Replying toepisode      of Tesla
                                                   @AaronGreenspan

                      Twitter to find out!
      Want to take advantage of all     />

         the new Twitter4:25
                         features?
                             PM - 9 Oct 2019
                Itʼs simple – just log in.
                                1 Retweet 17 Likes
                         Log in

                        Sign up                     1       17




     Worldwide trends                                                                                                                               
     #TheAddamsFamily
     Celebrate Halloween early with
     #TheAddamsFamily       🎃
                           in theaters
     Friday!
      Promoted by The Addams Family
     Braves
     Cardinals hang a 10-piece on the Braves in the
     ﬁrst inning of Game 5

     Flaherty
     Cardinals hang a 10-piece on the Braves in the
                                                                               
     ﬁrst inning of Game 5

     #AlaskaHappyHour
                                                                   Luke Silbey @LukeSilbey · 9m                                                     
                                                                   Replying to @BarkMSmeagol @AaronGreenspan
     2,624 Tweets
                                                                   Who is Omar?
     #STLvsATL
     Cardinals hang a 10-piece on the Braves in the
     ﬁrst inning of Game 5
                                                                               
     #TrumpGenocide                                                Steve Jobs Ghost       @tesla_truth · 10m                                        
     43.1K Tweets                                                  How will Aaron Greenspan, a criminal guilty of felony tax fraud with no lawyer,
                                                                   do in court against two guys with a lot more money than him?
     #Cardinals
     Cardinals hang a 10-piece on the Braves in the
     ﬁrst inning of Game 5                                         Tune into next week’s episode of Tesla Twitter to ﬁnd out!
     Normandy
     29.7K Tweets
                                                                                  1             17


     #KurdsBetrayedByTrump
     180K Tweets
                                                                   clean.green.revelry @CleanRevelry · 15m                                          
                                                                   Replying to @tesla_truth
     NLCS                                                          @AaronGreenspan Aaron, you are barking up the wrong tree. It seems you are
     Cardinals hang a 10-piece on the Braves in the
                                                                   basing your conclusion on the supposition that Omar could not possibly be
     ﬁrst inning of Game 5
                                                                   clever enough to equate Elon Musk to Steve Jobs, or crank out dozens of
                                                                   tweets/day on his own. No oﬀense, but that’s dumb logic.
     © 2019 Twitter About Help Center Terms
     Pi       li    C ki   Ad i f
https://twitter.com/tesla_truth/status/1182074558968320000
                                                                                                                                                      1/4
10/11/2019


            Home            Moments
                                                 2             1                8
                                                                                             Search Twitter                         Have an account? Log in



                                            Steve Jobs Ghost          @tesla_truth · Oct 8                                           
                                            “ our statistics exam was handed back in class. On top of mine it said 69 one of
                                            the lowest grades in the class. How did I do so badly? I mean, I know I suck at
                                            this stuﬀ, but I didn’t think I sucked that much” — @aarongreenspan

                                            actual quote form his book page 194

                                                 4             1                10


                                               S Padival @S_Padival · Oct 9
                                            Bad at statistics? Hmm.. is Aaron Babycharts?
                                                                                                                                     
                                                                                                                                                               
                                                 1                              5


                                            Steve JobsTweets
                                                       Ghost
                                            @tesla_truth
                                                      39.2K
                                                                             Following
                                                                             8,914
                                                                                             Followers
                                                                                             13.2K
                                                                                                                  Likes Follow
                                                                                                                  34.2K
                                                                                                                             Lists
                                                                                                                              1
                                                                                                                                                     Follow


                                  Replying to @S_Padival @AaronGreenspan
                                                             Tweets               Tweets & replies                 Media
                    no,
       Steve Jobs Ghost              likely just his learning disability due to
       @tesla_truth
                                  aspergers                       See 1 new Tweet

       I’m back to help people understand the
       truth about Tesla’s technology. Before my
                                                                         Steve Jobs Ghost          @tesla_truth · 6h                                           
                                                                         Replying to @trader51
       soul could rest, I had to do this one more
       thing.. Fan parody comedy commentary                              enjoy holding the bag my man

            California, US

            wholemars.com

            Joined November 2018




                                                                             2                              9


                                                                         Steve Jobs Ghost          @tesla_truth · 6h                                           
                                                                         Replying to @tesla_truth @VirtusT
                                                                         he doesn’t want people to see how stupid he looks even though he already put
                                                                         the picture online




                                  6:19 PM - 9 Oct 2019


                                  3 Likes


                                                                   3




https://twitter.com/tesla_truth/status/1182103378001723393                                                                                                         1/27
Steve Jobs Ghost    on Twitter: "yeah heʼs this clown who thinks he invented facebook and comited felony tax fraud… "                  10/11/19, 11'25 AM



                            Musk AF @AfMusk · 5h                                                                                   
    Home               The
                         Moments
                             Dean
                                                                 Search Twitter                                    Have an account? Log in
                                                                                                                                              




                                 2                                  9


                            Mayur M Thaker, CFA @freshjiva · 1h                                                                    
                            Is that really TC?

                                 1                                  1


             Steve Jobs  Gho
                     Vincent  …
                             @808Vinny · 1h                                                                                        
             @tesla_truthNo that’s Aaron Greenspan
   Steve Jobs Ghost                                        © 2019 Twitter
                                                         About Help
                                                                  1 Center
                                 1           
                                                           Terms
   @tesla_truth                                        Privacy policy
                            Steve Jobs            Ghost
                                                     Cookies Ads info                                               Follow         
                       @tesla_truth
   I’m back to help people
   understand the truth about
             Replying to
   Tesla’s technology.    @808Vinny
                        Before my @freshjiva @AfMusk
   soul could rest, I had to do this
               yeah he’s this clown who thinks he invented
   one more thing.. Fan parody

               facebook and comited felony tax fraud
   comedy commentary

    California, US
           10:07 AM - 11 Oct 2019
    wholemars.com
                    
    Joined November 2018


                            © 2019 Twitter About Help Center Terms Privacy policy Cookies Ads info



https://twitter.com/tesla_truth/status/1182704292144140288                                                                                    Page 1 of 2




                                       👻
10/12/2019
                                                  Home            Moments                                                            Search Twitter                          Have an account? Log in




                                                                                   Steve Jobs Ghost
                                                                                   @tesla_truth
                                                                                                                                                                     Follow     
                                                                       There is a fraudulent non-profit set up by a
                                                                       Tesla short seller

                                                                       Shockingly, both Tesla short sellers and
                                                                       journalists are making tax exempt donations
                                                                       to this charity, which is then used to harass
                                                                       and intimidate Tesla supporters and fans into
                                                                       silence
                                                                                                        Tweets         Following       Followers             Likes      Lists
                                                                        medium.com/@notbenshooter
                                                                                 39.5K 9,180 13.4K …34.6K                                                                 1
                                                                                                                                                                                                 Follow



                                                                                                        Tweets              Tweets & replies                  Media
                                               Steve Jobs Ghost
                                               @tesla_truth                                                                                        See 1 new Tweet

                                               I’m back to help people understand the
                                                                                                                  Pinned Tweet
                                               truth about Tesla’s technology. Before my
                                               soul could rest, I had to do this one more
                                                                                                                   Steve Jobs Ghost       @tesla_truth · 5m
                                                                                                                   Sorry, but when you’re sending death threats to ransom Tesla customers and
                                                                                                                                                                                                          
                                               thing.. Fan parody comedy commentary
                                                                                                                   tagging their employees in an attempt to damage their careers...
                                                  California, US

                                                  wholemars.com
                                                                                                                   Your Tesla short thesis is in tatters.


                                                  Joined November 2018                                                2                              6



                                                  4,070 Photos and videos
                                                                                                                   Show this thread



                                                                       12:16 PM - 12 Oct 2019
                                                                                                                   Steve Jobs Ghost        @tesla_truth · 4m
                                                                                                                   if you’re $tslaq and you support this kind of harassment you’re as guilty of
                                                                                                                                                                                                          
                                                                                                                   aaron’s crimes as he is.
                                                                       47 Retweets 150 Likes
                                                                                                                   i’m surprised by the fact that 0 $tslaq people have spoken out — even the ones
                                                                        Elon Musk, Bark, Vincent and 5 others
                                                                                                           who I thought were my friends

                                                                             11             47                150
                                                                                                                 Steve Jobs Ghost          @tesla_truth
                                                                                                                 “If you are neutral in situations of injustice, you have chosen the side of the

                                                                                   Elon Musk                   oppressor.” — Desmond Tutu
                                                                                                        @elonmusk · 12m                                                         
                                                                                                                                  
                                                                                   Replying to @tesla_truth @BarkMSmeagol and 6 others
                                                                                   Super messed up situation!
                                                                                                                                                        2



                                                                                                   
                                                                                                         Show this thread
                                                                                        24                 27               243
                                                                                                                  Steve Jobs Ghost        Retweeted
                                                                                                                 @28delayslater
                                                                                       Earl of Frunkpuppy Renewable        energy· |11m                                         
                                                                                                                                     #teamelon |#Tesla| SolarCoin @SolarCoinNews · 7m
                                                                                   Tell me about it Elon. Today I was doxxed and my work was tagged saying I
                                                                                                                                                                                                          
                                                                                                             Replying to @tesla_truth @elonmusk and 7 others
                                                                                   mock disabled people. Insane.
                                                                                                             @latimes @business @MikeBloomberg @Forbes No serious journals would allow
                                                                                        4            3     this! Please
                                                                                                                     47   take correcting actions! #latimes #bloomberg #forbes
                                                                                                             #mikebloomberg
                                                                                   Justin J. K. @TeslaEV1 · 8m
                                                                                   I don't think of tslaq as sane or reasonable people so this tag is kind of true -
                                                                                                                                                                                
                                                                                   tslaq are disabled people.

                                                                                                                          3


                                                                                   SAKU                   @du886 · 8m                                                           
                                                                                   Replying to @tesla_truth @elonmusk and 7 others
                                                                                   This shouldn't be happening.

                                                                                                         1                3


                                                                                   Patrik Nordlund @epatnor · 12m                                                               
                                                                                   Replying to @tesla_truth @28delayslater and 7 others
                                                                                   I reported and blocked plainsite afterPlainSite
                                                                                                             NonProﬁt     reading up on it, that
                                                                                                                                   Attacks       Aaron
                                                                                                                                             People    guy seem to
                                                                                                                                                     Online
                                                                                   have issues               There is a guy by the name of Aaron Greenspan who hates Tesla very much.

                                                                                       1                 1
                                                                                                                      His hatred has made his heart angry and bitter and has turned him…
                                                                                                                            5
                                                                                                                      medium.com
                                                                                   Nelson Ocampo @winningguy · 9m                                                               
                                                                                                                   
                                                                                   faulty logic, it could happen to anyone.
                                                                                                                                   
                                                                                   Probably a good idea. If he would do that5to @28delayslater
                                                                                                                                        5
                                                                                                                                               with such weird


                                                                                                             
                                                                                                                                                                                                              
                                                                                                                   Steve Jobs Ghost        Retweeted
                                                                                                                   Jim McPherson @mcjamez · 9m                                                            
                                                                                                          Replying
                                                                                   Riku Mattila @rmattila74 · 11m to @0lisa_ @elonmusk and 8 others                             
                                                                                   Replying to @tesla_truthIt’s jealousy for Aaron.
                                                                                                             @Kristennetten   and 8He’s  been on the continual cusp of making it big in Silicon
                                                                                                                                    others
                                                                                   The short selling losses Valley but never
                                                                                                            guarantee         made it. He’s jealous
                                                                                                                        the non-proﬁtability though.of Elon and his success.

                                                                                                                         1         1                1


                                                                                                                  Steve Jobs Ghost        Retweeted
                                                                                                                                                                                                         
                                                                                   ker @ecokids01 · 8m
                                                                                                           SAKU             @du886 · 10m
                                                                                   Replying to @tesla_truth @elonmusk and 7 others
                                                                                                           Replying to @tesla_truth @elonmusk and 7 others
                                                                                   This is unbelievable thanks for sharing
                                                                                                           This shouldn't be happening.
                                                                                                                                   1                3

                                                                                   Al Kindi
                                                                                                       Steve Jobs Ghost Retweeted
                                                                                                   @hkindi · 2m                                                                 
                                                                                   Replying to @tesla_truth @elonmusk and 7 others
                                                                                                           FamilyFirstJ @FamilyFirstJ · 12m
                                                                                   Good research & great dedication  to ﬁnd
                                                                                                           What's wrong  withand spreadnot
                                                                                                                              America   thewanting
                                                                                                                                            truth, much  respect
                                                                                                                                                    to support an American company?
                                                                                                                                                                                                          
                                                                                   Steve , clean energy is winning.

                                                                                                                                          Steve Jobs Ghost        @tesla_truth
                                                                                                                                            There is a fraudulent non-proﬁt set up by a Tesla short
                                                                                   NinjaRose @NinjaRose420 · 1m                             seller
                                                                                                                                                                                
                                                                                   Replying to @tesla_truth @elonmusk and 7 others
                                                                                                                             Shockingly, both Tesla short sellers and journalists are…
                                                                                   Eww....

                                                                                                                                   2                3


                                                                                                               
                                                                                   Mark @n2179_twit · 8s Steve Jobs Ghost                  Retweeted                            
                                                                                   Replying to @tesla_truth @elonmusk  and 7 others @28delayslater · 13m
                                                                                                             Earl of Frunkpuppy                                                                           
                                                                                   To whoever wrote the article: people
                                                                                                           Replying       who are victims
                                                                                                                     to @elonmusk             of this harassment
                                                                                                                                       @tesla_truth   and 6 othersmay
                                                                                   want to deescalate and Tell
                                                                                                            stayme
                                                                                                                 outabout
                                                                                                                     of this  ﬁght, Today
                                                                                                                           it Elon. for their owndoxxed
                                                                                                                                           I was    personal safety.
                                                                                                                                                           and my work was tagged saying I
                                                                                   Including them in this document   in suchpeople.
                                                                                                           mock disabled       a detailed  way derails those eﬀorts.
                                                                                                                                      Insane.
                                                                                   This is not ok.

                                                                                                                     4             3                47


                                                                                                         Steve Jobs Ghost                 Retweeted
                                                                                   Mark B     @voytechs · 6m
                                                                                                           FamilyFirstJ @FamilyFirstJ · 13m                                                              
                                                                                   Replying to @tesla_truthReplying
                                                                                                            @elonmusk   and 7 others
                                                                                                                    to @elonmusk  @tesla_truth and 7 others
                                                                                   "harass and intimidate Tesla supporters
                                                                                                          Very not ok      and fans into silence"

                                                                                   You forgot shareholders.                          1                3


                                                                                                                        3 Ghost
                                                                                                                   Steve Jobs              Retweeted
                                                                                                                   Elon Musk       @elonmusk · 14m                                                      
                                                                                   Rik @vest_rik · 10m     Replying to @tesla_truth @BarkMSmeagol and 6 others                  
                                                                                   Replying to @tesla_truthSuper
                                                                                                            @elonmusk
                                                                                                                 messedandup 7situation!
                                                                                                                                others


                                                                                   @russ1mitchell whose integrity          27
                                                                                                                  couldn't get     
                                                                                   @danahull of course your name is mentioned. Along with you moron bud
                                                                                                              23
                                                                                                                               any lower.237

                                                                                                                Steve Jobs
                                                                                                                           1 Ghost         Retweeted
                                                                                                        Patrik Nordlund @epatnor · 15m                                                                    
                                                                                   Renewable energy | #teamelon   |#Tesla|
                                                                                                        Replying to        SolarCoin
                                                                                                                    @tesla_truth     @SolarCoinNews
                                                                                                                                 @28delayslater       · 6m
                                                                                                                                                and 7 others                    
                                                                                   Replying to @tesla_truthI reported
                                                                                                             @elonmuskandand 7 others
                                                                                                                          blocked plainsite after reading up on it, that Aaron guy seem to
                                                                                   @latimes @business @MikeBloomberg
                                                                                                           have issues      @Forbes No serious journals would allow

                                                                                   #mikebloomberg                1           1    
                                                                                   this! Please take correcting actions! #latimes #bloomberg #forbes
                                                                                                                                         5


                                                                                                                  Steve Jobs Ghost        Retweeted
                                                                                                                   clean.green.revelry @CleanRevelry · 19m                                                
                                                                                                                   Replying to @tesla_truth
                                                                                                                   Wow his extreme irrationality and superﬂuous illogicality are just too much.

                                                                                                                                     1                3


                                                                                                                  Steve Jobs Ghost        Retweeted
                                                                                                                      Morten Grove       @mortenlund89 · 29m
                                                                                                                   Morning Christina has been moored at Pier 80 in SFO
                                                                                                                                                                                                          
                                                                                                                   Dest: Pyeongtaek, South Korea.

                                                                                                                   @EVNewsDaily @jpr007 @PGravestock @XAutoWorld100 @teslaArmy
                                                                                                           @EcoHeliGuy
                                                                                     NonProﬁt PlainSite Attacks         @tesla_truth
                                                                                                                   People Online     @sc101_101 @NuovaRealta @SteveHamel16
                                                                                     There is a guy by the @Leewillis77
                                                                                                           name of Aaron@chrisleonard23
                                                                                                                         Greenspan who@MrRobCapewell
                                                                                                                                         hates Tesla very @LucWaterlot @ray4tesla
                                                                                     much. His hatred has made his heart angry and bitter and has turned him…
                                                                                     medium.com


                                                                                                         5                6



                                                                                                                                  



https://twitter.com/tesla_truth/status/1183099261098938368                                                                                                                                                    1/3
10/12/2019         Elon Musk on Twitter: ".@DrPatSoonShiong, are you aware that one of your senior journalists (Russ Mitchell) is openly funding a fake charity run by …

                                     Home         Moments
                                                                         25


                                                                   Elon Musk 
                                                                                          85

                                                                              @elonmusk · 48m
                                                                                                              326
                                                                                                                     Search Twitter                          Have an account? Log in

                                                                                                                                                              
                                                                                                                                                                                        
                                                                   Super messed up situation!

                                                                         52              52                 551


                                                                   Elon Musk                                                              Follow            
                                                                   @elonmusk

                                                         Replying to @elonmusk @tesla_truth and 7 others

                                                         .@DrPatSoonShiong, are you aware that one
                                                         of your senior journalists (Russ Mitchell) is
                                                         openly funding a fake charity run by an
                                                         online bully?
                                                         1:18 PM - 12 Oct 2019


                                                         51 Retweets 301 Likes


                                  Elon Musk                58              51
                                                                                          © 2019 Twitter About
                                                                                                301
                                                                                            Help Center Terms
                                  @elonmusk
                                                                                          Privacy policy Cookies

                                     Joined June 2009             Bark @BarkMSmeagol · 14m
                                                                                                   Ads info
                                                                                                                                                              
                                                                   Replying to @elonmusk @tesla_truth and 7 others
                                                                   Yes!


                                                                                                Bark @BarkMSmeagol
                                                                                                How big of a $TSLAQ #DumDum is @russ1mitchell i hear
                                                                                                you ask.

                                                                                                This big. Seriously @latimes, it’s time to ﬁre this…


                                                                         1               2                  17


                                                                   Kristina Fitzsimmons @FitzsimmonsK · 12m                                                   
                                                                   Wtg Bark! Twitter justice feels good.

                                                                                                            5


                                                                   Sara Boutall @sara_boutall · 15m                                                           
                                                                   Replying to @elonmusk @tesla_truth and 8 others
                                                                   Thank you for standing up for the community. This fake charity is terrifying and
                                                                   it’s even more terrifying it’s not surprising.

                                                                                         1                  15


                                                                   Sara Boutall @sara_boutall · 13m                                                           
                                                                   Replying to @elonmusk @tesla_truth and 8 others
                                                                   Elon doesn’t have to be doing any of this and I’ve never seen a CEO so
                                                                   personally invested in truly changing the future and looking after the community
                                                                   that’s behind him. I really hope and trust this will be resolved swiftly and fairly
                                                                   according to the rule of law.

                                                                         1               1                  12

                                                                   1 more reply


                                                                   Viv              @ﬂcnhvy · 10m                                                             
                                                                   Replying to @elonmusk @tesla_truth and 7 others
                                                                   This whole thing is super insane. Never seen anything like tslaq before. Lots of
                                                                   resemblance to political troll networks as well.

                                                                   I fail to understand why there’s a mob of people dedicated to smearing a
                                                                   company that’s just trying to make the future better. It’s mind-boggling.

                                                                         4               2                  22


                                                                   Joanna DeGuire dit LaRose @Fluﬀy925 · 7m                                                   
                                                                   Agreed.

                                                                         2                                  1

                                                                   1 more reply


                                                                   Tesla Owners Silicon Valley @teslaownersSV · 16m                                           
                                                                   Replying to @elonmusk @tesla_truth and 8 others
                                                                   And he hates the Tesla community. Why are we trying to create censorship

                                                                                         1                  8


                                                                   Mark B @voytechs · 15m                                                                     
                                                                   Replying to @elonmusk @tesla_truth and 8 others
                                                                   Ohh boy. Let the ﬁreworks begin!

                                                                         1                                  6


                                                                   Wojciech Kamiński @wk_kaminski · 13m                                                       
                                                                     This media may contain sensitive material. Learn more                             View


                                                                                                            4


                                                                      Earl of Frunkpuppy               @28delayslater · 13m                                   
                                                                   Replying to @elonmusk @tesla_truth and 7 others
                                                                   Pat “




                                                                         1               1                  21


                                                                   1 more reply


                                                                   White Lightning @donattosﬁrearm · 14m                                                      
                                                                   Replying to @elonmusk @tesla_truth and 8 others
                                                                   @DrPatSoonShiong should research employees!




https://twitter.com/elonmusk/status/1183114722989621248                                                                                                                                 1/1
10/14/2019

                                      Home            Moments                                                  Search Twitter                     Have an account? Log in
                                                                                                                                                                               
                                                                    Steve Jobs Ghost
                                                                    @tesla_truth
                                                                                                                                      Follow          
                                                                    Today I received an identity theft alert
                                                                    from Experian.

                                                                    An employee also alerted me to the fact
                                                                    that @AaronGreenspan ‘s fake charity
                                                                    has been sending email to our mail
                                                                    servers.

                                                                    Presumably this is some kind of
                                   Steve Jobs Ghost                 retaliation    attempt.
                                                                              © 2019   Twitter About Aaron, remember
                                                                                Help Center Terms
                                   @tesla_truth                     that if you    break        the law...
                                                                              Privacy policy Cookies
                                                                                              Ads info
                                   I’m back to help people understand the
                                   truth about Tesla’s technology. Before my
                                   soul could rest, I had to do this one more
                                   thing.. Fan parody comedy commentary

                                      California, US

                                      wholemars.com

                                      Joined November 2018




                                                                       
                                                                    6:34 PM - 14 Oct 2019


                                                                    3 Likes


                                                                          2                            3


                                                                    Steve Jobs Ghost         @tesla_truth · 3m                                        
                                                                    in anger you will be held accountable for your actions. be careful — it’s not
                                                                    worth ruining your life over.

                                                                    You wouldn’t be the short seller who has gotten in trouble with the law trying to
                                                                    go after me.

                                                                    It’s funny — this guy always goes on his crazy rampages when $TSLA is up

                                                                          1                            3


                                                                    Steve Jobs Ghost       @tesla_truth · 3m                                          
                                                                    seriously dude. take a deep breath, calm down, go for a walk, and maybe get
                                                                    some help.

                                                                    I don’t work for Tesla and you’re only making yourself look bad, wasting your
                                                                    time, and inviting more trolling when you let your anger get the best of you.

                                                                    You know how it feels. why do it?

                                                                          1                            3


                                                                    Steve Jobs Ghost        @tesla_truth · 3s                                         
                                                                    hey @IRSnews @IRStaxpros @SEC_Enforcement is it normal for a 501(c)(3) non-
                                                                    proﬁt that is pooling donations from Tesla short sellers to retaliate against critics
                                                                    by comitting wire fraud?

                                                                    am surprised this organizations gets a tax exemption. Owner previously stole
                                                                    DoD documents

                                                                                  
                                                                    FuturamaKing                @FuturamaKing · 2m                                    
                                                                    Replying to @tesla_truth @AaronGreenspan
                                                                    Save all the evidence !

                                                                          1                            1


                                                                    Steve Jobs Ghost          @tesla_truth · 2m                                       
                                                                    of course

                                                                                  
                                                                                                             
                                                                    © 2019 Twitter About Help Center Terms Privacy policy Cookies Ads info




https://twitter.com/tesla_truth/status/1183919050356715520                                                                                                                     1/1
10/15/2019
                                                              Home        Moments                                                        aaron greenspan                      Have an account? Log in
                                                                                                                                                                                                                    
                                       aaron greenspan                                         Steve Jobs Ghost         @tesla_truth · 51m                                       
                                                                                               Shit. If Tesla stock keeps going up every day shawty is going to murder me

                                       Top   Latest   People      Photos        Videos         News
                                                                                                   2          
                                                                                                           Broadcasts            41                                                                             
                                                        Search ﬁlters · Show
                                                                                               Steve Jobs Ghost
                                                                                               @tesla_truth
                                                                                                                       Steve Jobs Ghost                           Follow
                                                                                                                                                 @tesla_truth · 52m                                       
                                                                                                                       to the police: if I am found dead in mysterious circumstances, it was almost
                                                                                                                       certainly aaron greenspan
                                                                                               to the police: if I am found dead in
                                                        Related searches
                                                        tesla stock
                                                                                               mysterious circumstances,                   it was almost
                                                                                                            he killed me for saying he didn’t invent facebook


                                                        #teslapaintissues
                                                                                               certainly aaron      greenspan
                                                                                                            (he didn’t)

                                                        tesla ireland                                                                 
                                                        tesla update                           he killed meShow
                                                                                                            forthissaying
                                                                                                                    thread  he didn’t invent
                                                        $tslaq or $tsla
                                                                                               facebook Dmitriy @dmitriyTM3 · 2h                                                                           
                                                                                                                       Replying to @tesla_truth

                                                                                               (he didn’t)                 are you sure @AaronGreenspan went to Harvard?


                                                                                               7:42 AM - 15 Oct 2019
                                                                                                                                      
                                                                                               1 Retweet 42 Likes
                                                                                                                       aaron greenspan sucks @JaneMezma · 4h                                               
                                                                                                                       Replying to @business
                                                         Want to take advantage of all
                                                                                                             
                                                                                                                       Bloomberg get ur shit together.
                                                          the new Twitter features? 8
                                                                                                                                      
                                                                                                                  1              42

                                                                  Itʼs simple – just log in.

                                                                           Log in                an      @van_essavan  aaron
                                                                                                                         · 48mgreenspan sucks @JaneMezma · 4h                                             
                                                                                               Replying to @tesla_truthReplying to @jeremyjudkins
                                                                          Sign up                                       Yes!!!! Go
                                                                                                                                Let’s
                                                                                               Steve, ﬁle a restraining order.     to goooo
                                                                                                                                      the local police department with printouts of

                                                                                                                                      
                                                                                               his nuttiness and tell them you want one.
                                                                                                                                                        1


                                                        Worldwide trends
                                                                                                   1                           3
                                                                                                                       Valentin Fischer @v_g_ﬁscher · 7h                                                   
                                                        #DemDebate                        Steve Jobs Ghost
                                                        Watch the debate on nytimes.comthat’s
                                                                                                               @tesla_truth
                                                                                           and probably a good idea
                                                                                                                            · 45m
                                                                                                                Replying to @n2179_twit @tesla_truth @AaronGreenspan             
                                                                                                                Lool
                                                        read analysis from our reporters.
                                                         Promoted by The New York Times                                      6
                                                                                                                                       
                                                        #madebygoogle
                                                        10.2K Tweets                           Nikola Tesla     @NotThatTesla   · 19m
                                                                                                                       Michaelski  Hafenmeister @BewBewMike · 7h                                          
                                                                                               Replying to @tesla_truthReplying to @AaronGreenspan
                                                        #TuesdayThoughts
                                                        50.6K Tweets                           Calm down Steve. He didn’t  say he invented
                                                                                                                      Why should            Facebook.
                                                                                                                                   he do anything   aboutHe   claims
                                                                                                                                                           it ?      he invented
                                                                                                                                                                Why should  he even care ? How about you
                                                                                               The Facebook. Totally diﬀerent
                                                                                                                      stop unveiling his identity online, he clearly has not the intend to to so.
                                                        #TuesdayMotivation
                                                        36.1K Tweets
                                                                                                                              4
                                                                                                                                       
                                                        John Bolton
                                                        103K Tweets                            Leo @Leo_tsv · 45m      Sam Albuquerque     @OﬃcialABQ · 9h                                                
                                                        #TuesdayMorning                        Replying to @tesla_truthReplying to @SmokeyShorts @tesla_truth and 2 others
                                                        10.4K Tweets
                                                                                                                       That's too generous. I was thinking 9600 bps.
                                                        #RockHall2020
                                                        2,042 Tweets                                                          2
                                                                                                                                                       2

                                                        Pixel Buds
                                                        2,848 Tweets
                                                                                               Nekware @nekware · 28m
                                                                                                              People
                                                                                                                                                                                                    View all
                                                                                               Replying to @tesla_truth
                                                        Pat Benatar                            He didn’t invent Facebook, this guy below did
                                                        2,179 Tweets

                                                        Thin Lizzy
                                                        1,740 Tweets


                                                        © 2019 Twitter About Help Center Terms
                                                        Privacy policy Cookies Ads info



                                                                                                                                      Tweets      Following       Followers
                                                                                                                                                                                               Follow
                                                                                                                                      2,540       0               1,548
                                                                                                              Aaron Greenspan
                                                                                                              @AaronGreenspan
                                                                                                   1         
                                                                                                              “Je pense, donc je suis.” —Descartes

                                                                                               Lord Awesome  California, USA • aarongreenspan.com
                                                                                                              @dividendgrowth1     · 7m                                          
                                                                                               Not this guy?

                                                                                                                       Steve Jobs Ghost       @tesla_truth · Oct 12                                        
                                                                                                                       Wow, I just read the medium article someone wrote about Aaron

                                                                                                                       Thank you so much. You have no idea how much harassment both I and
                                                                                                                       (shockingly) my family have received all because of Aaron Greenspan and his
                                                                                                                       fake non-proﬁt

                                                                                                                       It blows my mind what this guy does. I pray for justice

                                                                                                                            8            19           179

                                                                                                                       Show this thread

                                                                                                                       Plain Shite @PlainShite · Oct 10                                                    
                                                                                                                       I use my charity’s funds to dig up information that might look harmful to Tesla

                                                                                                                       I never look up info on their competitors or share things that would be positive

                                                                                                                       Then I, Aaron Greenspan, will personally enter into a short bet against the
                                                                                                                       company and inure private beneﬁt to me. pic.twitter.com/hlDKzuPmSR


                                                                                                                            5            5            38

                                                                                                                       Show this thread



                                                                                                             
                                                                                                                       Steve Jobs Ghost    @tesla_truth · Oct 12                                           
                                                                                                                       Aaron 2Greenspan made some pretty crazy claims lately:

                                                                                               Kent_EVs @Kent_EVs ·1.48m  That i’m working for Tesla                             
                                                                                               Replying to @tesla_truth2. that Earl is attacking his brother
                                                                                                                       3. that Viv is Tesla PR

                                                                                                                         1
                                                                                                                    If Aaron Greenspan is unable to prove these allegations he fabricated to incite
                                                                                                                    harassment
                                                                                               J. S. @shangguanyue197 · 31m                                                      
                                                                                               Replying to @tesla_truthHe is guilty of libel & other crimes

                                                                                                                            7         
                                                                                               Did t he invent the question mark too? And sunshine?
                                                                                                                                           13           148

                                                                                                                     Show this thread
                                                                                               Len L @Lenny2you · 27m
                                                                                                                        Steve Jobs Ghost        @tesla_truth · Oct 13
                                                                                                                                                                                                          
                                                                                               Replying to @tesla_truth
                                                                                                                        My open oﬀer to @AaronGreenspan:
                                                                                               Wait.. I though Eryin invented FB right after he ﬁnished the code for MP3.com.
                                                                                               Or was it before that Geocities platform
                                                                                                                        Come take  a ridehe gave
                                                                                                                                          with metoinGoogle..?
                                                                                                                                                      my Tesla. We can go chat

                                                                                               It’s so hard to keep up with such
                                                                                                                       All the    genius
                                                                                                                               time      level writing
                                                                                                                                    you were   progress.
                                                                                                                                                       about how i’m deﬁnitely paid by Tesla to go after
                                                                                                                       you, did you ever think to ask me about it?

                                                                                                                       vicious cycle of trolling, or talk like adults? your choice

                                                                                                                            17           20           354


                                                                                                                       Steve Jobs Ghost         @tesla_truth · Oct 9                                       
                                                                                                                       I welcome the chance to discuss Aaron Greenspan's conduct and crimes in
                                                                                                                     front of a court and / or jury

                                                                                               Ben @24mobius42 · 36m        4            1            125
                                                                                                                                                                                 
                                                                                               Replying to @tesla_truthShow this thread
                                                                                               Lots of shorties freaking out, giving their talking points of their short thesis...
                                                                                               this will be entertaining,PlainSite @PlainSite
                                                                                                                          these clowns have no· Oct  9
                                                                                                                                                 idea....                                                  
                                                                                                                         How do we know? Omar said so. We received these direct messages involving
                                                                                                                         Omar some time ago. In them, he admits to making a harassing call to PlainSite
                                                                                                                         founder @AaronGreenspan three days after PlainSite revealed his identity. He
                                                                                                                         also admits that "Steve Jobs" is sometimes "Jim."




                                                                                                   2            1              6


                                                                                               Eric Sutphen @electro_nerd · 30m                                                  
                                                                                               $tsla is up over $16 this week and not much covering seems to be happening.
                                                                                               There's a lot of people willing to go down with the ship, apparently.


                                                                                                                            12           11           61

                                                                                                                       Show this thread

                                                                                                                       Plain Shite @PlainShite · Oct 13                                                    
                                                                                                                       Could you also disclose the expenditures related to web server hosting,
                                                                                                                       bandwidth, software development, and any other expenditures related to the
                                                                                                                       operation of PlainSite?

                                                                                                                       As you hosted damaging docs on your servers and has the foundation foot the
                                                                                                                       bill, relevant @AaronGreenspan pic.twitter.com/euZOnJno8Q


                                                                                                                                         1            4



                                                                                                   2                 Steve Jobs
                                                                                                                              1
                                                                                                                                    Ghost      @tesla_truth · Oct 13                                       
                                                                                                                       Well, well, well. Look what we have here.
                                                                                               mactesla @mactesla1 · 22m
                                                                                                                                 Aaron
                                                                                                                                                                                 
                                                                                               Goes to Jack Rickard’s Ittheory
                                                                                                                          seemsabout theGreenspan   formed
                                                                                                                                         ultimate source    an investment
                                                                                                                                                         of the $         management llc one year ago,

                                                                                                             
                                                                                                                      and made himself “the manager”
                                                                                                    1                            1


                                                                                                                                                                                 
                                                                                                                     Whose investments has he been managing? Is the entire fund just for shorting
                                                                                               Eric Sutphen @electro_nerd
                                                                                                                     Tesla, ·or
                                                                                                                              19m
                                                                                                                                is he shorting Facebook too?
                                                                                               It sure does

                                                                                                                               1



                                                                                                                                      

https://twitter.com/tesla_truth/status/1184117339869962240                                                                                                                                                          1/2
10/19/2019          Plain Shite on Twitter: "Tesla short sellers: Donate to us It’s tax deductible because we are running a fraudulent non-proﬁt. we promise to use the mone…


            Home          Moments                                                          Search Twitter                           Have an account? Log in




                                             Plain Shite
                                             @PlainShite
                                                                                                                      Follow           
                                  Tesla short sellers: Donate to us

                                  It’s tax deductible because we are running a
                                  fraudulent non-profit.

                                  we promise Tweets
                                                to useFollowing
                                                        the money
                                                                Followers
                                                                          toLikes
                                                                             try and harm
                                  Tesla. that’s why
                                                 47  so93many 103 short sellers
                                                                             49
                                                                                                                                                          Follow


                                  donate to us @SEC_Enforcement
                                                              Tweets              Tweets & replies                 Media
       Plain Shite
       @PlainShite                   G Schelle @g_schelle
                                                                     Plain Shite @PlainShite · 7m
                                  Replying to @BertelSchmitt @PlainShite          @AaronGreenspan
                                                                                                                                                                   
                                                                     Tesla short   sellers: Donate to us
       “Aaron Greenspan and his Think
                                  If this imposter
       Foundation charity have deceived the        is right, it seems   to  me  @PlainSite  is worth it to donate money to.
                                                                     It’s tax deductible because we are running a fraudulent non-proﬁt.
       public. This parody exposes his
       harassment, intimidation,10:40   AM - 19
                                 tax fraud,  andOct 2019
                                                                     we promise to use the money to try and harm Tesla. that’s why so many short
       lies”-Victims of AG
                                                                     sellers donate to us @SEC_Enforcement
          plainshit.org
                               1 Like

          Joined August 2019
                                                                 1
                                                                        G Schelle @g_schelle
                                                                        Replying to @BertelSchmitt @PlainShite @AaronGreenspan
          6 Photos and videos                                          If this imposter is right, it seems to me @PlainSite is worth it to donate
                                                                          money to.


                                                                                      
                                                                        Plain Shite @PlainShite · 16h                                                              
                                                                        My job (that I hired myself for) is to spend all day attacking and slandering
                                                                        anyone I want to.

                                                                        But if you have anything bad to say about me, i’ll sue you. I’ll sue your fraudulent
                                                                        ass!!!!

                                                                             2             1                18


                                                                        Plain Shite @PlainShite · Oct 17
                                                                        We’ve been incredibly successful in pushing the story that the Unsworth lawsuit
                                                                                                                                                                   
                                                                        is about the defamation of Vernon’s good name

                                                                        The idiots in the media have no idea we played them like fools. This case is


                                                                                                                                                                    
                                                                        about defaming Elon Musk, so we can destroy Tesla. Some of our best work.

                                                                                           7                25


                                                                        Plain Shite @PlainShite · Oct 17                                                           
                                                                        If you have been a victim of Aaron Greenspan or his fraudulent Think Foundation
                                                                        charity and would like to provide a testimony, depositions will begin next week

                                                                        If you’d like to participate please submit your contact information at the bottom
                                                                        of this page: plainshit.org

https://twitter.com/PlainShite/status/1185611687426064385                                                                                                              1/7
Steve Jobs: "Aaron Greenspan always retaliates on the day the …"...   https://mast.wholemars.com/@stevejobs/103098688281652312




                      Steve Jobs
                      @stevejobs@mast.wholemars.com


                  Follow


           Aaron Greenspan always retaliates on the
           day the stock goes up, even if I didn't do                   The social network of the future: No
           or say anything about him                                    ads, no corporate surveillance, ethical
                                                                        design, and decentralization! Own your
           Today I think he's passing my number to                      data with Mastodon!

           spam services. Don't worry, all evidence
           is being saved.

           My full story documenting all the
           harassment since January is coming
           soon
             !




2 of 3                                                                                                        11/8/19, 3:31 AM
5/22/2020                                                    Steve Jobs: "this is why we do it" - Mastodon



                        Proﬁle directory         About     Mobile apps                                              Log in     Sign up




               Steve Jobs
                                                                        Follow
               @stevejobs@mast.wholemars.com


   this is why we do it
     

                                                                                               The social network of the future: No
                                                                                               ads, no corporate surveillance, ethical
                                                                                               design, and decentralization! Own your
                                                                                               data with Mastodon!




https://mast.wholemars.com/@stevejobs/104185322548795470                                                                                 1/2
5/22/2020                                                  Steve Jobs: "this is why we do it" - Mastodon

   May 17, 2020, 11:57 AM · Mast ·  0 ·  1 ·  6


                    Sign in to participate in the conversation



RESOURCES                 DEVELOPERS                       WHAT IS MASTODON?                         MAST.WHOLEMARS.COM
                                                                                                                      MORE…

Terms of service          Documentation                                                              About           Source code
Privacy policy            API                                                                        v3.0.1          Mobile apps




https://mast.wholemars.com/@stevejobs/104185322548795470                                                                           2/2
5/25/2020                                   Whole Mars on Twitter: "It’s time for the board of Plainsite to face justice for their crimes." / Twitter


                      Search Twitter                                                                                                   Log in           Sign up
              Whole Mars
              @wholemarslog
    Itʼs time for the board of Plainsite to face justice for their
    crimes.
    12 12 PM · May 25, 2020 · Twitter for iPhone
    1 Retweet 24 Likes


              Musk AF ————ᶠᵃⁿ @AfMusk · 24m
              Replying to @wholemarslog
              Is that lawsuit against Tesla & Omar legit? I can't imagine Greenspan not
              receiving a Rule 11 violation.
                  1                                               8
              Whole Mars @wholemarslog · 22m
              He will, but the lawyers heʼs opposing are pushing for criminal charges
                  2                                               11
              Musk AF ————ᶠᵃⁿ @AfMusk · 20m                                                                       New to Twitter?
              Good thing he stuffed his tiny Facebook settlement into a non profit, so it
              can't be touched by lawsuit judgements.                                                            Sign up now to get your own personalized timeline!
                  1                                               7
                                                                                                                                           Sign up
              Whole Mars @wholemarslog · 17m
              non-profit status will be revoked when itʼs discovered the brand, server
              logs, and resources were misappropriated to inure private benefit to Aaron                          Relevant people
              Greenspan
                  3                     1                         13                                                        Whole Mars
                                                                                                                            @wholemarslog                Follow
              Musk AF ————ᶠᵃⁿ @AfMusk · 16m                                                                                 Access to tools for the new world
              Shouldn't be hard to prove, considering he is a admitted short seller and
              one can calculate what % of plainsite is dedicated specifically to hurt
              Tesla. Must be like 95% of its content.                                                             Whatʼs happening
                  2                                               3
                                                                                                                  COVID-19 · LIVE
              Whole Mars @wholemarslog · 15m                                                                      COVID-19 updates for the US
              Yes, shouldnʼt be hard especially when he canʼt afford a lawyer and Elon
              can afford the best
                                                                  1                                               COVID-19 · LIVE
                                                                                                                  COVID-19: Americans observe a
              LFXS @lfxs1212 · 29m                                                                                quiet Memorial Day amid
              Replying to @wholemarslog                                                                           pandemic
                                                                                                                  Celebrities · Trending
                                                                                                                  Dave Chappelle
                                                                                                                  Trending with: Azealia Banks
                                                                                                                  Business & finance · Trending
                                                                                                                  X Æ A-Xii
                                                                                                                  22K Tweets
                                                                                                                  Celebrity · 3 hours ago
                                                                                                                  Doja Cat addresses allegations
https://twitter.com/wholemarslog/status/1264997701092925440                                                                                                           1/3
5/25/2020                                  Whole Mars on Twitter: "It’s time for the board of Plainsite to face justice for their crimes." / Twitter
                                                                                                                 of past racist comments
                      Search Twitter                                                                                              Log in               Sign up
                                                                                                                 Show more
                                                                                                                Terms Privacy policy Cookies Ads info More
                                                                                                                © 2020 Twitter, Inc.
                GIF
                  1                                              2
              Whole Mars @wholemarslog · 29m
              after crew launch
                                                                 3
              Bend Oregon Tesla Club @damphouse · 33m
              Replying to @wholemarslog
              Is the board more than one person?




                GIF
                  1                                              6
              Whole Mars @wholemarslog · 31m
              Yes, Aaron Greenspan, Neil Greenspan, and Judith Greenspan.
              As board members they presided over Plainsiteʼs tax fraud, harassment of
              Tesla customers, and short and distort fraud.
                  1                                              13
              1 more reply
              K10        @Kristennetten · 34m
              Replying to @wholemarslog
              Yeah!!!
                                                                 3




https://twitter.com/wholemarslog/status/1264997701092925440                                                                                                      2/3
6/15/2020        Whole Mars on Twitter: "Damn, this is litterally exactly what Aaron Greenspan did to Omar, Earl, Viv, Johnna. Maybe one day he’ll be charged too http…

                                                   Tweet                                                                                       Search Twitter
            Explore                                Whole Mars
                                                   @WholeMarsBlog
            Settings                      Damn, this is litterally exactly what Aaron Greenspan did
                                          to Omar, Earl, Viv, Johnna.
                                          Maybe one day heʼll be charged too




                                          12 37 PM · Jun 15, 2020 · Twitter for iPhone
                                           5 Retweets 26 Likes


                                                   K10        @Kristennetten · 31m                                                       New to Twitter?
                                                   Replying to @WholeMarsBlog                                                            Sign up now to get your own pers
                                                   & @NuovaRealta ...
                                                       1                    1                   8                                                               Sign up
                                                   Whole Mars @WholeMarsBlog · 30m
                                                   too many people to list!
                                                       1                                        8                                        Relevant people
                                                   K10        @Kristennetten · 29m                                                                 Whole Mars
                                                   He will get his .. soon imo                                                                     @WholeMarsBlog
                                                       1                                        4
                                                                                                                                                   Access to tools for t
                                                   Whole Mars @WholeMarsBlog · 28m
                                                   I agree, tens of thousands of dollars shorting Tesla was just the beginning.
                                                                                                                                         Whatʼs happening
                                                   he is a criminal                                                                      COVID-19 · LIVE
                                                                                                5                                        COVID-19: Updates for the
                                                   Ryan Scanlan (DVTOC) @Xenius101 · 28m
                                                   Replying to @WholeMarsBlog                                                            #60in6onQuibi
                                                   One can hope, because that guy appears to be quite troubled.                          In Depth. In Minutes. Weekly
                                                       1                                        4                                           Promoted by Quibi
                                                   Whole Mars @WholeMarsBlog · 26m                                                       Trending in United States
                                                   no kidding... just hope he finds help                                                 SUPERM GRAMMY
                                                                                                3                                        12K Tweets
                                                   Æx @anonyx10 · 25m                                                                    Celebrity · 2 hours ago
                                                   Replying to @WholeMarsBlog                                                            Jon Stewart discusses pol
                                                   Yep, sounds like $tslaq                                                               brutality, media and politic
                                                                            1                   3                                        New York Times interview
                                                   Nikola Teslaʼs Ghost @Nikola_Truth · 13m                                              Trending in United States
                                                   Replying to @WholeMarsBlog                                                            T-Mobile
                                                                                                                                         Trending with: #TMobile, #T
https://twitter.com/WholeMarsBlog/status/1272614297500127232                                                                                                         1/2
6/23/2020         Whole Mars on Twitter: "Why does Aaron Greenspan threaten his critics, and Tesla customers? To spread false stories about Tesla in the media, while s…

                                                    Thread                                                                                      Search Twitter
            Explore                                 Whole Mars
                                                    @WholeMarsBlog
            Settings                       Why does Aaron Greenspan threaten his critics, and Tesla
                                           customers?
                                           To spread false stories about Tesla in the media, while
                                           surpressing positive voices through intimidation.
                                           The SEC must investigate and prosecute the perpetrators                                         New to Twitter?
                                           of this short and distort fraud.                                                               Sign up now to get your own pers
                                           1 45 PM · Jun 23, 2020 · Twitter for iPhone
                                                                                                                                                                Sign up
                                            10 Retweets 33 Likes
                                                                                                                                           Relevant people
                                                    Whole Mars @WholeMarsBlog · 57m                                                                  Whole Mars
                                                    Replying to @WholeMarsBlog                                                                       @WholeMarsBlog
                                                    For bringing light to his misconduct, Greenspan will try and have this                           Access to tools for t
                                                    account pulled off Twitter. He has been successful in surpressing the
                                                    truth about his crimes before.
                                                    Screenshot this tweet, and help spread the word. Itʼs impossible to hide
                                                                                                                                           Whatʼs happening
                                                    forever.                                                                               COVID-19 · LIVE
                                                        1                    3                    23                                       COVID-19: Updates for the
                                                    Charles Scott @CharlesScott78 · 55m
                                                    Replying to @WholeMarsBlog                                                             Trending in United States
                                                    I assume he has money? Unfortunately this falls under the Golden Rule -                Lettuce
                                                    he who has the gold makes the rules. People with the wherewithal to sue                7,379 Tweets
                                                    or pressure companies like Twitter seem to run the show. I think we are
                                                    going to need another platform other than Twitter.                                     bball · Trending
                                                        1                    1                    2                                        Blake Griffin
                                                                                                                                           2,956 Tweets
                                                    K10           @Kristennetten · 27m
                                                    I think itʼs the “squeaky wheel theory”. Squeaky wheel gets the oil. He is             Premier League · 2 hours ago
                                                    just a plain obnoxious bully that makes it his life work to destroy others w/          Ndombele starts on the be
                                                    what he sues you for libel & slander.                                                  for Spurs again
                                                        1                                         3
                                                                                                                                           kpop · Trending
                                                    Charles Scott @CharlesScott78 · 2m                                                     Map of the Soul
                                                    I love our country, but I really wish we had loser pays for frivolous lawsuits.        78.2K Tweets
                                                    If I have a staff of attorneys I can bankrupt anyone without deep pockets.
                                                    Even if the person loses the case - you still have to put the time, effort             Show more
                                                    and $$$ to defend yourself.
                                                                                                                                          Terms Privacy policy Cookies
                                                                                                                                          © 2020 Twitter, Inc.




https://twitter.com/WholeMarsBlog/status/1275530507770454016                                                                                                           1/1
6/23/2020         Whole Mars on Twitter: "Aaron Greenspan abuses his charity to inure private beneﬁt to himself. His tax exempt status should and will be revoked, and …

                                                    Tweet                                                                                       Search Twitter
            Explore                                 Whole Mars
                                                    @WholeMarsBlog                                                                         New to Twitter?
                                                                                                                                          Sign up now to get your own pers
            Settings                       Aaron Greenspan abuses his charity to inure private
                                           benefit to himself.                                                                                                  Sign up

                                           His tax exempt status should and will be revoked, and he                                        Relevant people
                                           must pay back the taxes he illegally avoided.                                                            Whole Mars
                                           1 35 PM · Jun 23, 2020 · Twitter for iPhone                                                              @WholeMarsBlog
                                                                                                                                                    Access to tools for t
                                           1 Retweet 16 Likes
                                                                                                                                           Whatʼs happening
                                                                                                                                           COVID-19 · LIVE
                                                                                                                                           COVID-19: Updates for the

                                                                                                                                           Trending in United States
                                                                                                                                           #ItsOkayToBeRacist
                                                                                                                                           4,398 Tweets
                                                                                                                                           Music · Trending
                                                                                                                                           Naughty Girl
                                                                                                                                           Trending with: Crazy in Love
                                                                                                                                           Premier League · 2 hours ago
                                                                                                                                           Ndombele starts on the be
                                                                                                                                           for Spurs again
                                                                                                                                           Trending in United States
                                                                                                                                           The FBI
                                                                                                                                           90K Tweets
                                                                                                                                           Show more
                                                                                                                                          Terms Privacy policy Cookies
                                                                                                                                          © 2020 Twitter, Inc.




https://twitter.com/WholeMarsBlog/status/1275527849986818048                                                                                                           1/1
6/23/2020         Tesla Tony @CrewTesla on Twitter: "@WholeMarsBlog I am personally going through a similar situation!! He’s actually following and ﬁlming me. I’v…

                                                   Tweet                                                                                    Search Twitter
            Explore                                Whole Mars @WholeMarsBlog · 1h
                                                   Aaron Greenspan is a cyberstalker who has been threatening and                     New to Twitter?
                                                   harassing Omar & others for years.                                                 Sign up now to get your own pers
            Settings                               A common tactic used by cyber stalkers is false accusations and false
                                                   victimization.                                                                                           Sign up
                                                   The harasser will try and make it look like they are the victim, and use that
                                                   to incite hate.                                                                    Relevant people
                                                                                                                                                Tesla Tony @CrewT
                                                                                                                                                @TonyCrisostomo
                                                                                                                                                @CrewTesla Silent c
                                                                                                                                                Proud owner of a M
                                                                                                                                                Road Glide. Use my
                                                                                                                                                Supercharger miles
                                                                                                                                                ts.la/tony55108
                                                                                                                                                Whole Mars
                                                                                                                                                @WholeMarsBlog
                                                                                                                                                Access to tools for t

                                                       2                    2                   18                                    Whatʼs happening
                                                                                                                                      COVID-19 · LIVE
                                                  Tesla Tony @CrewTesla                                                               COVID-19: Updates for the
                                                  @TonyCrisostomo
                                          Replying to @WholeMarsBlog                                                                  MLB · Trending
                                          I am personally going through a similar situation!! Heʼs                                    Puig
                                          actually following and filming me. Iʼve never even met him                                  55.2K Tweets
                                          in person.                                                                                  Politics · Trending
                                                                                                                                      Trump University
                                          8 51 PM · Jun 23, 2020 from Maricopa, AZ · Twitter for iPhone                               13.5K Tweets
                                           1 Retweet 2 Likes                                                                          Sports · Yesterday
                                                                                                                                      FBI concludes no federal c
                                                                                                                                      was committed following
                                                                                                                                      investigation into the noos
                                                                                                                                      found in Bubba Wallaceʼs
                                                   Whole Mars @WholeMarsBlog · 59m                                                    NASCAR garage
                                                   Replying to @TonyCrisostomo
                                                   Who?                                                                               Trending in United States
                                                       3                                                                              LET IT GO
                                                                                                                                      128K Tweets
                                                   Tesla Tony @CrewTesla @TonyCrisostomo · 57m                                        Show more
                                                   Someone local and he and a few others have been extremely aggressive
                                                   to the point the police have had to get involved. He has stated he knows
                                                   what I Drive and has been following me.                                            Terms Privacy policy Cookies
                                                                                                                                      © 2020 Twitter, Inc.
                                                       1                                        2
                                                   Whole Mars @WholeMarsBlog · 56m
                                                   wtf... people are crazy
                                                       1                                        1
                                                   the catologs intern @MartianIntern · 55m
                                                   Why is teslaq like this @TESLAcharts
                                                       1                                        3
                                                   Tesla Tony @CrewTesla @TonyCrisostomo · 54m
                                                   A question for the ages
                                                       1
                                                   the catologs intern @MartianIntern 49m
https://twitter.com/TonyCrisostomo/status/1275637741825318913                                                                                                     1/2
6/28/2020        Whole Mars on Twitter: "Aaron Greenspan has been stalking me for years and shared my personal information with TSLAQ so they could harass me" / …


                      Search Twitter                                                                                        Log in          Sign up
             Whole Mars
             @WholeMarsBlog
    Aaron Greenspan has been stalking me for years and
    shared my personal information with TSLAQ so they
    could harass me
         Elon Mask @ShadowMusk · 7h
      Replying to @WholeMarsBlog
      How do they have your phone number?
    11 14 AM · Jun 28, 2020 · Twitter Web App
     10 Likes


             Everyday Elon @EverydayElon · 10m
             Replying to @WholeMarsBlog
             This dude accused u of being a pedo             !! Its the only time I liked
             Mark Zuckerberg when he laughed Aaron off the stage. Must have been
             quite a hit in the stomach for such a huge ego!



                                                                                                         New to Twitter?
                                                                                                        Sign up now to get your own personalized timeline!
                                                                                                                              Sign up

                                                                                                         Relevant people
                  1                    1                       4                                                   Whole Mars                   Follow
                                                                                                                   @WholeMarsBlog
             Whole Mars @WholeMarsBlog · 8m                                                                        Access to tools for the new world
             when did he laugh aaron off the stage sounds hilarious
                                                               3                                                   Elon Mask                    Follow
                                                                                                                   @ShadowMusk
             RyÆn @Ryanth3nerd · 14m                                                                               Wear a (Elon) Mask | Future stuff
             Replying to @WholeMarsBlog
             You should change your number                                                               Whatʼs happening
                                                                                                         FA Cup · 52 minutes ago
    More replies                                                                                         Barkley's goal sends Chelsea to
                                                                                                         the FA Cup semis
             spacerace2025 @spacerace2025 · 36m
             Replying to @WholeMarsBlog                                                                  #DoomPatrol
             Why don't you and Omar sue Aaron? Take that asshole down.                                   Get weird! Stream Season 2
                                                               4                                            Promoted by HBO Max
             spacerace2025 @spacerace2025 · 33m                                                          Food · Trending
https://twitter.com/WholeMarsBlog/status/1277304388403425281                                                                                                   1/2
6/28/2020        Whole Mars on Twitter: "Aaron Greenspan has been stalking me for years and shared my personal information with TSLAQ so they could harass me" / …
             On a serious note, that guy has clearly broken more than 5 criminal laws.                   Olive Garden
                   Search
             Definitely    Twitter
                        would go to jail.                                                                                   Log in          Sign up
                  1                                            2                                         Premier League                     Final · SOU won
             Whole Mars @WholeMarsBlog · 32m                                                                       Watford FC                          1
             I think so too. and heʼs committing tax fraud by doing it through a charity
             so he will definitely have to pay the IRS back more than $100,000
                                                               2
                                                                                                                   Southampton FC                      3
                   EV Customer Advocate @DuTeach · 18m                                                   Entertainment · Trending
             Replying to @WholeMarsBlog                                                                  Blaire
             Aaron is Criminal Minds (the TV show) level nuts. Like shackles in the                      Show more
             basement type.
                                                                                                         Terms Privacy policy Cookies Ads info More
                                                                                                         © 2020 Twitter, Inc.




                GIF
                                                               1




https://twitter.com/WholeMarsBlog/status/1277304388403425281                                                                                                   2/2
6/29/2020        Whole Mars on Twitter: "TESLA SHAREHOLDERS Buy FSD. Buy acceleration boost. Buy accessories for your car. Place a $100 order for a Cybertru…


                      Search Twitter                                                                                        Log in      Sign up
             Whole Mars
             @WholeMarsBlog
    TESLA SHAREHOLDERS
    Buy FSD. Buy acceleration boost. Buy accessories for
    your car. Place a $100 order for a Cybertruck or other
    new vehicle. Buy solar, powerwall, a freaking t-shirt I
    don't care!
    Let's push Tesla over the edge to profitability!!!
    12 39 PM · Jun 29, 2020 · Twitter Web App
     53 Retweets 277 Likes


             Whole Mars @WholeMarsBlog · 2h                                                           New to Twitter?
             Replying to @WholeMarsBlog                                                              Sign up now to get your own personalized timeline!
             oh yeah forgot cybertruck reservations don't count
                                                                                                                              Sign up
                  Matt Smith @MatchasmMatt · 2h
              Replying to @teslatrey and @WholeMarsBlog
              No - cybertruck reservations (or really any reservation not delivered in
              Q2) do not impact the income statement. This was a bad suggestion,                      Relevant people
              but the other ones will make a difference.                                                        Whole Mars
                                                                                                                @WholeMarsBlog               Follow
                  2                    1                       24
                                                                                                                Access to tools for the new world
             Nathan @nhukee · 2h
             Replying to @WholeMarsBlog                                                               Whatʼs happening
                                                                                                      #ShopSmall
                                                                                                      Learn more at ShopSmall.com
                                                                                                         Promoted by American Express
                                                                                                      Trending in United States
                                                                                                      The Big E
                                                                                                      Politics · This morning
                                                                                                      Supreme Court strikes down
                                                                                                      Louisiana law regulating
                                                                                                      abortion clinics
                                                                                                      Politics · Trending
                                                                                                      Susan Collins
                  4                    1                       18                                     Trending with: Kavanaugh
             Zain @ZainS180 · 2h                                                                      Show more
             Do it
                                                               5                                      Terms Privacy policy Cookies Ads info More
             Trey @teslatrey · 2h                                                                     © 2020 Twitter, Inc.
https://twitter.com/WholeMarsBlog/status/1277688235494223872                                                                                              1/3
6/30/2020                 Whole Mars on Twitter: "i’m paying for the down payment on my model 3 with the money Aaron Greenspan lost shorting Tesla" / Twitter


                      Search Twitter                                                                                          Log in          Sign up
             Whole Mars                                                                                    New to Twitter?
             @WholeMarsBlog
                                                                                                          Sign up now to get your own personalized timeline!
    iʼm paying for the down payment on my model 3 with the
    money Aaron Greenspan lost shorting Tesla                                                                                    Sign up
    12 57 PM · Jun 30, 2020 · Twitter for iPhone
                                                                                                           Relevant people
     24 Likes
                                                                                                                     Whole Mars                  Follow
                                                                                                                     @WholeMarsBlog
                                                                                                                     part 24 hour EV news channel / part
                                                                                                                     shitty stand up comedy routine
             Whole Mars @WholeMarsBlog · 3h
             Replying to @WholeMarsBlog
             through turing feynman llc and the think computer corporation, as well as
             personally
                                                                                                           Whatʼs happening
                  1                                            3                                           Baseball · 21 minutes ago
                                                                                                           There will be no Minor League
             Whole Mars @WholeMarsBlog · 3h                                                                Baseball in 2020
             iʼm not kidding the amount he lost in 2020 is equal to my down payment
                  2                                            8                                           #DickinsonAtHome
                                                                                                           Join the watch party at 6pm PT
                                                                                                              Promoted by Dickinson
                                                                                                           Entertainment · Trending
                                                                                                           Tati
                                                                                                           Trending with: Shane, Jeffree
                                                                                                           Politics · Earlier today
                                                                                                           Amy McGrath defeats Charles
                                                                                                           Booker in Kentucky's Senate
                                                                                                           primary, reports say
                                                                                                           Trending in United States
                                                                                                           carson
                                                                                                           Show more
                                                                                                           Terms Privacy policy Cookies Ads info More
                                                                                                           © 2020 Twitter, Inc.




https://twitter.com/WholeMarsBlog/status/1278055152067411971                                                                                                    1/1
7/1/2020                                        Whole Mars on Twitter: "Good morning shawties! https://t.co/TmkgTqaxaB" / Twitter


                    Search Twitter                                                                                         Log in          Sign up
             Whole Mars
             @WholeMarsBlog
    Good morning shawties!


                                                                                                        New to Twitter?
                                                                                                        Sign up now to get your own personalized timeline!
                                                                                                                              Sign up

                                                                                                        Relevant people
                                                                                                                  Whole Mars                  Follow
                                                                                                                  @WholeMarsBlog
                                                                                                                  part 24 hour EV news channel / part
                                                                                                                  shitty stand up comedy routine

                                                                                                        Whatʼs happening
                                                                                                        Television · 1 hour ago
                                                                                                        Beavis and Butt-Head are
                                                                                                        'entering a whole new Gen Z
                                                                                                        world' in an upcoming reboot
                                                                                                        kpop · Trending
                                                                                                        KIM TAEHYUNG
                                                                                                        Trending with: #KTH1iscoming, KTH1
                                                                                                        Trending in United States
                                                                                                        PayPal
                                                                                                        Holidays · 5 hours ago
                                                                                                        Happy Birthday, Canada!
    9 56 AM · Jul 1, 2020 · Twitter for iPhone
     43 Likes                                                                                           Trending in United States
                                                                                                        Stonewall Jackson
                                                                                                        Show more
             LFXS @lfxs1212 · 1h
             Replying to @WholeMarsBlog                                                                 Terms Privacy policy Cookies Ads info More
                                                                                                        © 2020 Twitter, Inc.




https://twitter.com/WholeMarsBlog/status/1278372030820147201                                                                                                 1/2
7/7/2020        Whole Mars on Twitter: "that’s a yes. Legal troll who extorted Mark Zuckerburg for $250,000 and then donated it to his fraudulent charity to evade taxes.…


                    Search Twitter                                                                                                  Log in         Sign up
               Whole Mars                                                                                     New to Twitter?
               @WholeMarsBlog
                                                                                                             Sign up now to get your own personalized timeline!
    thatʼs a yes.                                                                                                                     Sign up
    Legal troll who extorted Mark Zuckerburg for $250,000
    and then donated it to his fraudulent charity to evade                                                    Relevant people
    taxes.                                                                                                              Whole Mars                     Follow
                                                                                                                        @WholeMarsBlog
    When we have his tax exempt status revoked, heʼll owe                                                               part 24 hour EV news channel / part
    about $100,000 in back taxes.                                                                                       shitty stand up comedy routine
                                                                                                                        Pravduh                        Follow
         Pravduh @Pravduh15 · 6h                                                                                        @Pravduh15
      Replying to @WholeMarsBlog                                                                                        We have no right to assume that any
                                                                                                                        physical laws exist, if they have
                                                                                                                        existed up until now, that they will
                                                                                                                        continue to exist in a similar manner
                                                                                                                        in the future.

                                                                                                              Whatʼs happening
                                                                                                              COVID-19 · 58 minutes ago
                                                                                                              Vaccine maker Novavax receives
                                                                                                              $1.6 billion from 'Operation
                                                                                                              Warp Speed'
                                                                                                              Trending in United States
                                                                                                              I FEEL THREATENED
                                                                                                              Trending in United States
    1 52 AM · Jul 7, 2020 · Twitter for iPhone                                                                Costco
                                                                                                              US news · Yesterday
     4 Likes                                                                                                  ICE says international students
                                                                                                              whose universities move to
                                                                                                              online-only this fall must
                                                                                                              transfer or leave the US
                                                                                                              Politics · Trending
                                                                                                              Rick Santorum
                                                                                                              Show more
                                                                                                              Terms Privacy policy Cookies Ads info More
                                                                                                              © 2020 Twitter, Inc.




https://twitter.com/WholeMarsBlog/status/1280424409082195968                                                                                                          1/1
7/7/2020                                            Whole Mars on Twitter: "Aaron Greenspan is a criminal. Pass it on." / Twitter


                    Search Twitter                                                                                               Log in       Sign up
             Whole Mars
             @WholeMarsBlog
    Aaron Greenspan is a criminal.
    Pass it on.
    1 47 AM · Jul 7, 2020 · Twitter for iPhone
     5 Retweets 16 Likes                                                                                   New to Twitter?
                                                                                                          Sign up now to get your own personalized timeline!
                                                                                                                                    Sign up
             Pravduh @Pravduh15 · 6h
             Replying to @WholeMarsBlog
                                                                                                           Relevant people
                                                                                                                      Whole Mars                  Follow
                                                                                                                      @WholeMarsBlog
                                                                                                                      part 24 hour EV news channel / part
                                                                                                                      shitty stand up comedy routine

                                                                                                           Whatʼs happening
                                                                                                           COVID-19 · 58 minutes ago
                                                                                                           Vaccine maker Novavax receives
                                                                                                           $1.6 billion from 'Operation
                                                                                                           Warp Speed'
                                       1                       2
                                                                                                           Trending in United States
                                                                                                           I FEEL THREATENED
    More replies
                                                                                                           Trending in United States
             Peter DeCaprio @cppinvest · 4h                                                                Costco
             Replying to @WholeMarsBlog
             An actual criminal with an arrest record like yours? Or just                                  US news · Yesterday
             euphemistically?                                                                              ICE says international students
                                                                                                           whose universities move to
                                                                                                           online-only this fall must
                                                                                                           transfer or leave the US
                                                                                                           Politics · Trending
                                                                                                           Rick Santorum
                                                                                                           Show more
                                                                                                           Terms Privacy policy Cookies Ads info More
                                                                                                           © 2020 Twitter, Inc.




https://twitter.com/WholeMarsBlog/status/1280423250942550016                                                                                                   1/2
7/8/2020          Whole Mars on Twitter: "no, only money he had is the money he extorted from Zuckerburg He can’t afford a lawyer so he represents himself" / Twitter


                    Search Twitter                                                                                              Log in          Sign up
               Whole Mars
               @WholeMarsBlog
    no, only money he had is the money he extorted from
    Zuckerburg
    He canʼt afford a lawyer so he represents himself
          Dennis @DennisT03784883 · 4m
      Replying to @WholeMarsBlog                                                                            New to Twitter?
      How does Greenspan afford this? Did he inherit a lot of money or something like                      Sign up now to get your own personalized timeline!
      that?
                                                                                                                                     Sign up
    5 02 PM · Jul 8, 2020 · Twitter for iPhone
     6 Likes                                                                                                Relevant people
                                                                                                                      Whole Mars                  Follow
                                                                                                                      @WholeMarsBlog
                                                                                                                      part 24 hour EV news channel / part
                                                                                                                      shitty stand up comedy routine
                                                                                                                      Dennis                      Follow
                                                                                                                      @DennisT03784883

                                                                                                            Whatʼs happening
                                                                                                            COVID-19 · This morning
                                                                                                            Trump threatens to cut funding
                                                                                                            from schools that wonʼt reopen
                                                                                                            Trending with: #schoolsreopening
                                                                                                            #TheBoysTV
                                                                                                            Daddy's home. The Boys Season 2 drops 9/4
                                                                                                               Promoted by Prime Video
                                                                                                            Celebrities · Trending
                                                                                                            zendaya
                                                                                                            Trending with: John David Washington
                                                                                                            Politics · This morning
                                                                                                            Supreme Court rules employers
                                                                                                            with religious objections can be
                                                                                                            exempt from ACA's birth control
                                                                                                            mandate
                                                                                                            Trending with: Viagra
                                                                                                            NBA · Trending
                                                                                                            Kendrick Perkins
                                                                                                            Show more
                                                                                                            Terms Privacy policy Cookies Ads info More
                                                                                                            © 2020 Twitter, Inc.
https://twitter.com/WholeMarsBlog/status/1281015894781526016                                                                                                        1/2
7/20/2020        Whole Mars Catalog on Twitter: "I'm sad. Greenspan has stalked me and tried to hurt me so much, it can't even ﬁt in a tweet. He rapes his victims, enter…


                      Search Twitter                                                                                              Log in           Sign up
             Whole Mars Catalog
             @WholeMarsBlog
    I'm sad. Greenspan has stalked me and tried to hurt me
    so much, it can't even fit in a tweet. He rapes his victims,
    entering their mind and shattering their peace when they
    least expect it. You can't imagine it unless you've seen it
    first hand.
    12 31 PM · Jul 10, 2020 · Twitter Web App
     2 Retweets 56 Likes


             Whole Mars Catalog @WholeMarsBlog · Jul 10
             Replying to @WholeMarsBlog
             there's this whole mob of people who think i'm a convicted felon addicted
             to crystal meth paid by Tesla who's also a child rapist
             all because of him and they threaten me, post pictures of me
             and the media and even Frederic Lambert are on thier side. it's insane.
                  7                      3                      37
             Futur3Tech @Futur3Tech · Jul 10
             Replying to @WholeMarsBlog
             Report him to the law enforcement, not twitter. And get it on record.                            New to Twitter?
                  1                                             5                                            Sign up now to get your own personalized timeline!
             Whole Mars Catalog @WholeMarsBlog · Jul 10                                                                              Sign up
             yes, overdue
                                         1                      6
             pinkocat @pinkocat1 · Jul 10                                                                     Relevant people
             Replying to @WholeMarsBlog
             Sorry this is happening to you.                                                                            Whole Mars Catalog          Follow
                  1                                             9
                                                                                                                        @WholeMarsBlog
                                                                                                                        part 24 hour EV news channel / part
             Whole Mars Catalog @WholeMarsBlog · Jul 10                                                                 shitty stand up comedy routine.
             thanks
                                                                3                                             Whatʼs happening
             Futur3Tech @Futur3Tech · Jul 10                                                                  US news · 14 minutes ago
             Replying to @WholeMarsBlog                                                                       Kanye West wonʼt be listed on
             Report him. To get him on the record.                                                            South Carolinaʼs presidential
                                                                                                              ballot in November
                                                                4                                             Trending with: Kanye
             CYBR FXR @DatHandsomeJerk · Jul 10                                                               #TheAlienist
             Replying to @WholeMarsBlog                                                                       Catch Up on the S2 Premiere
                                                                                                                 Promoted by Angel of Darkness on TNT
             We will beat this together and ensure he doesnʼt harm anyone else
             anymore.                                                                                         Gaming · Trending
                                                                2                                             Nintendo
                                                                                                              Trending with: SMTV, Direct
https://twitter.com/WholeMarsBlog/status/1281672500569501698                                                                                                           1/3
7/11/2020        Whole Mars Catalog on Twitter: "Huh, interesting. Aaron Greenspan had servers in New Jersey. The same place the death threat @JohnnaCrider0 got th…


                    Search Twitter                                                                                           Log in           Sign up
             Whole Mars Catalog
             @WholeMarsBlog
    Huh, interesting.
    Aaron Greenspan had servers in New Jersey.
    The same place the death threat @JohnnaCrider0 got
    this week came from.




         Whole Mars Catalog @WholeMarsBlog · Jul 9
      Near Piscataway, New Jersey
      could be a VPN tho
      Show this thread                                                                                    New to Twitter?
    7 10 PM · Jul 11, 2020 · Twitter for iPhone                                                          Sign up now to get your own personalized timeline!

     2 Retweets 15 Likes                                                                                                        Sign up

                                                                                                          Relevant people
             Whole Mars Catalog @WholeMarsBlog · 1h                                                                 Whole Mars Catalog
             Replying to @WholeMarsBlog                                                                             @WholeMarsBlog              Follow
             Huh. 30 minutes away.                                                                                  part 24 hour EV news channel / part
             What a crazy coincidence.                                                                              shitty stand up comedy routine.
                                                                                                                    Johnna                      Follow
                                                                                                                    @JohnnaCrider0
                                                                                                                    Author at @CleanTechnica who
                                                                                                                    makes jewelry has a cat and collects
                                                                                                                    minerals. I tweet about jewelry
                                                                                                                    Tesla and Elon Musk.
                                                                                                                    johnnacrider.com

                                                                                                          Whatʼs happening
                                                                                                          US news · Yesterday
                                                                                                          President Trump commutes the
https://twitter.com/WholeMarsBlog/status/1282135287309557761
                                                                                                                     fl i d i                                    1/2
7/17/2020        Whole Mars Catalog on Twitter: "Aaron Greenspan is a serial rapist. He enters his victims lives unannounced and unexpected, and rapes them while the…


                    Search Twitter                                                                                               Log in        Sign up
             Whole Mars Catalog                                                                            New to Twitter?
             @WholeMarsBlog
                                                                                                          Sign up now to get your own personalized timeline!
    Aaron Greenspan is a serial rapist.                                                                                            Sign up
    He enters his victims lives unannounced and unexpected,
    and rapes them while theyʼre going about their lives, with                                             Relevant people
    their friends                                                                                                    Whole Mars Catalog          Follow
                                                                                                                     @WholeMarsBlog
    You canʼt understand it unless youʼve been targeted by                                                           part 24 hour EV news channel / part
    him. I will fight for all his victims — past and future.                                                         shitty stand up comedy routine.

                                                                                                           Whatʼs happening
                                                                                                           In memoriam · This morning
                                                                                                           Civil rights leader Rev. C.T.
                                                                                                           Vivian has died
                                                                                                           Trending with: C.T. Vivian
                                                                                                           #GhostofTsushima
                                                                                                           Become the Ghost
                                                                                                              Promoted by PlayStation
                                                                                                           Politics · Trending
                                                                                                           RIP Sir
                                                                                                           3,766 Tweets
                                                                                                           US election · 5 hours ago
                                                                                                           Fox Newsʼ Chris Wallace
                                                                                                           challenges Trumpʼs claim that
                                                                                                           Joe Biden wants to defund the
                                                                                                           police
                                                                                                           Trending with: Chris Wallace
                                                                                                           IndyCar · Trending
                                                                                                           #IndyCar
                                                                                                           9,596 Tweets
                                                                                                           Show more
                                                                                                           Terms Privacy policy Cookies Ads info More
                                                                                                           © 2020 Twitter, Inc.




    9 19 PM · Jul 17, 2020 · Twitter for iPhone
     12 Likes


             Whole Mars Catalog @WholeMarsBlog 15m
https://twitter.com/WholeMarsBlog/status/1284341901345333249                                                                                                       1/3
             Whole
             ReplyingMars  Catalog @WholeMarsBlog · 15m
7/17/2020        Whole Mars Catalog on Twitter: "Aaron Greenspan is a serial rapist. He enters his victims lives unannounced and unexpected, and rapes them while the…

                       to @WholeMarsBlog
             saying that he harasses and threatens people just doesnʼt communicate
             the kind of person he is
             heʼs a rapist                                                                                 New to Twitter?
                                                                                                          Sign up now to get your own personalized timeline!
             and the world will know the truth, no matter how hard he fights to keep it
             quiet                                                                                                                Sign up
                  2                                            5
             Whole Mars Catalog @WholeMarsBlog · 15m
             trying to do my best to live my life, enjoy the weekend, and not worry                        Relevant people
             about idiots like him
                                                                                                                     Whole Mars Catalog          Follow
             but he canʼt leave a grudge aside. he still attacks Zuckerburg to this day                              @WholeMarsBlog
             Until he faces the consequences of his actions, heʼll keep going and going                              part 24 hour EV news channel / part
                                                                                                                     shitty stand up comedy routine.
                  4                                            5
             Whole Mars Catalog @WholeMarsBlog · 3m                                                        Whatʼs happening
             to be clear there doesnʼt appear to be any evidence Aaron Greenspan is a
             rapist in a sexual sense                                                                      In memoriam · This morning
                                                                                                           Civil rights leader Rev. C.T.
             by all accounts he is still a virgin                                                          Vivian has died
                                                                                                           Trending with: C.T. Vivian
             just trying to explain what it feels like to be his victim. “harassment”,
             “threats”, “defamation” etc doesnʼt adequately explain it                                     #GhostofTsushima
                                                               3                                           Become the Ghost
                                                                                                              Promoted by PlayStation
             Forstall @forstall_ · 12m
             Replying to @WholeMarsBlog                                                                    Politics · Trending
             almost guaranteed Aaron gets triggered by this tweet.                                         RIP Sir
             and that's a good thing                                                                       3,766 Tweets
                                        1                      4                                           US election · 5 hours ago
                                                                                                           Fox Newsʼ Chris Wallace
             Nobody Really @Nobody_Really7 · 7m                                                            challenges Trumpʼs claim that
             Replying to @WholeMarsBlog                                                                    Joe Biden wants to defund the
             Wow thatʼs a big word. Stay cool so that you may achieve victory.                             police
                  1                                            1                                           Trending with: Chris Wallace
             Whole Mars Catalog @WholeMarsBlog · 6m                                                        IndyCar · Trending
             I will                                                                                        #IndyCar
                                                               1                                           9,596 Tweets

             Lisa #TeslaTruth @TeslaLisa · 7m                                                              Show more
             Replying to @WholeMarsBlog
                                                                                                           Terms Privacy policy Cookies Ads info More
                                                                                                           © 2020 Twitter, Inc.




                GIF

https://twitter.com/WholeMarsBlog/status/1284341901345333249                                                                                                       2/3
7/18/2020        Whole Mars Catalog on Twitter: "Aaron Greenspan stalks and harasses colleged aged girls! Creepy! Leave her alone! @jack @TwitterSafety https://t.co…


                    Search Twitter                                                                                             Log in         Sign up
             Whole Mars Catalog                                                                            New to Twitter?
             @WholeMarsBlog
                                                                                                          Sign up now to get your own personalized timeline!
    Aaron Greenspan stalks and harasses colleged aged
    girls! Creepy! Leave her alone!                                                                                                 Sign up

    @jack@TwitterSafety                                                                                    Relevant people
                                                                                                                     Whole Mars Catalog           Follow
                                                                                                                     @WholeMarsBlog
                                                                                                                     part 24 hour EV news channel / part
                                                                                                                     shitty stand up comedy routine.
                                                                                                                     jack                         Follow
                                                                                                                     @jack
                                                                                                                     #bitcoin
                                                                                                                     Twitter Safety               Follow
                                                                                                                     @TwitterSafety
                                                                                                                     Tweeting the latest safety tools,
                                                                                                                     resources, and updates from
       0 03 459 views                                                                                                @Twitter. For support, visit
                                                                                                                     help.twitter.com
    10 29 PM · Jul 18, 2020 · Twitter for iPhone
                                                                                                           Whatʼs happening
     4 Retweets 20 Likes                                                                                   Entertainment · LIVE
                                                                                                           Fans wish Jared Padalecki a
                                                                                                           happy birthday
                                                                                                           Trending with:
             CLOROX™ — Your Trusted COVID-19 Medicine @aVT_II · 42m                                        #HappyBirthdayJaredPadalecki
             Replying to @WholeMarsBlog @jack and @TwitterSafety
             aww                                                                                           Sports · Trending
                                                                                                           Chicharito
             two creeps under a tree                                                                       2,081 Tweets
             two creeps who canʼt understand the meaning of looking up to someone                          Celebrities · Trending
                                        1                      1                                           Jeffree Star
                                                                                                           71K Tweets
             hen @hentesla · 47m
             Replying to @WholeMarsBlog @jack and @TwitterSafety                                           Gaming · This morning
             Do you think he realises that half the accounts following him are just                        Fortnite adds the Renegade
             second accounts from Tesla fans that want to laugh at him after heʼs                          dance into the game
             blocked them?
                                                               1                                           Music · Trending
             Pilot X Æ C-137         @jchybow · 47m                                                        #진영이를_Hear_진영이와_Here
             Replying to @WholeMarsBlog @jack and @TwitterSafety                                           Trending with: #HearHereForJinyoung
             Oh ffs. 2 creepy old men discussing a young womanʼs - whom theyʼve                            12K Tweets
             never met - future. I need to shower after seeing this.
                                                                                                           Show more
             SnowyOwl @Snowyowyl · 38m                                                                    Terms Privacy policy Cookies Ads info More
             Replying to @WholeMarsBlog @jack and @TwitterSafety                                          © 2020 Twitter, Inc.
             This is going to give me nightmares...thanks

https://twitter.com/WholeMarsBlog/status/1284721972325134336                                                                                                      1/2
8/3/2020         Whole Mars Catalog on Twitter: "Scary. someone tried to hack into Omar’s iCloud account, so it got locked and he had to reset the password. Added to t…


                    Search Twitter                                                                                               Log in          Sign up
             Whole Mars Catalog                                                                              New to Twitter?
             @WholeMarsBlog
                                                                                                            Sign up now to get your own personalized timeline!
    Scary. someone tried to hack into Omarʼs iCloud account,
    so it got locked and he had to reset the password.                                                                             Sign up

    Added to the Greenspan criminal activity file...                                                         Relevant people
                                                                                                                       Whole Mars Catalog          Follow
                                                                                                                       @WholeMarsBlog
                                                                                                                       part 24 hour EV news channel / part
                                                                                                                       shitty stand up comedy routine.

                                                                                                             Whatʼs happening
                                                                                                             NBA · LIVE
                                                                                                             Spurs at 76ers
                                                                                                             Trending with: ron brooks
                                                                                                             Trending in United States
                                                                                                             #GeorgeFloyd
                                                                                                             7,792 Tweets
                                                                                                             Music · Trending
                                                                                                             Cardi
                                                                                                             37.3K Tweets
                                                                                                             MLB · LIVE
                                                                                                             Mets at Braves
                                                                                                             Trending with: deGrom
                                                                                                             Movies and TV · Trending
                                                                                                             #TheBachelorGOAT
                                                                                                             Show more
                                                                                                             Terms Privacy policy Cookies Ads info More
                                                                                                             © 2020 Twitter, Inc.




https://twitter.com/WholeMarsBlog/status/1290409265937575936                                                                                                         1/3
8/3/2020         Whole Mars Catalog on Twitter: "Scary. someone tried to hack into Omar’s iCloud account, so it got locked and he had to reset the password. Added to t…


                  Search Twitter                                                                                                 Log in          Sign up
    3 08 PM · Aug 3, 2020 · Twitter for iPhone
     4 Retweets 39 Likes                                                                                     New to Twitter?
                                                                                                            Sign up now to get your own personalized timeline!
                                                                                                                                   Sign up
             Zachary Pernikliyski @zachary1978 · 2h
             Replying to @WholeMarsBlog
             Can you prove heʼs trying hack you? And if you can, I hope that you can                         Relevant people
             make him pay for everything he did,
                  2                                             2                                                      Whole Mars Catalog          Follow
                                                                                                                       @WholeMarsBlog
             Whole Mars Catalog @WholeMarsBlog · 2h                                                                    part 24 hour EV news channel / part
             canʼt prove it just based on this, but can examine evidence to see if he                                  shitty stand up comedy routine.
             was involved. given history heʼs a natural suspect
                                                                3                                            Whatʼs happening
             FuturamaKing                   @FuturamaKing · 2h                                               NBA · LIVE
             Replying to @WholeMarsBlog                                                                      Spurs at 76ers
             good thing to add to evidence for the defense team.                                             Trending with: ron brooks
             Please tell Omar, he should ask his legal team to ask Greenspan's legal
             team to add any records of iCloud attempts to the evidence list.                                Trending in United States
                  1                                             5                                            #GeorgeFloyd
                                                                                                             7,792 Tweets
             Whole Mars Catalog @WholeMarsBlog · 2h
             of course, this and many other attempts                                                         Music · Trending
                  1                                             9                                            Cardi
                                                                                                             37.3K Tweets
             ALEX @ajtourville · 2h                                                                          MLB · LIVE
             Please tell Omar to tell his attorney to ask Aaron if he could hurry it up and
             file his reply to Elon's & Tesla's motion to dismiss Aaron's complaint... we                    Mets at Braves
             need a good laugh                                                                               Trending with: deGrom
                  1                                             12                                           Movies and TV · Trending
                                                                                                             #TheBachelorGOAT
             J @John33407116 · 1h
             He probably ran out of bullshit and canʼt reply.                                                Show more

             Ruff Past @ruffpast · 2h                                                                        Terms Privacy policy Cookies Ads info More
             Replying to @WholeMarsBlog                                                                      © 2020 Twitter, Inc.
             Wow the team against Omar seems pretty ruthless

             Charles @Charles1776USA · 2h
             Replying to @WholeMarsBlog
             Ask Omar if his password was Gr33n5p@n15@n@55!
                                                                1
             Eats shorts for breakfast @christorrella · 1h
             Replying to @WholeMarsBlog
             aarongreenspanisaweirdo123
                                                                1

    More replies
                      li          li     h
https://twitter.com/WholeMarsBlog/status/1290409265937575936                                                                                                         2/3
8/26/2020                    Whole Mars Catalog on Twitter: "Motives and proﬁle of a Cyberstalker like Aaron Greenspan https://t.co/8FnzQYa0sT" / Twitter

                                                  Thread                                                                                     Search Twitter
            Explore                               Whole Mars Catalog
                                                  @WholeMarsBlog                                                                        New to Twitter?
                                                                                                                                       Sign up now to get your own pers
            Settings                      Motives and profile of a Cyberstalker like Aaron
                                          Greenspan                                                                                                          Sign up

                                                                                                                                        Relevant people
                                                                                                                                                 Whole Mars Catalo
                                                                                                                                                 @WholeMarsBlog
                                                                                                                                                 part 24 hour EV new
                                                                                                                                                 shitty stand up com

                                         11 11 AM · Aug 21, 2020 · Twitter for iPhone                                                   Whatʼs happening
                                                                                                                                        Weather · LIVE
                                          6 Retweets and comments 17 Likes                                                              Hurricane Laura upgraded
                                                                                                                                        'extremely dangerous' Cat
                                                                                                                                        4 storm
                                                                                                                                        Trending with: Katrina
                                                  Whole Mars Catalog @WholeMarsBlog · Aug 21                                            Trending in United States
                                                  Replying to @WholeMarsBlog                                                            Home Alone
                                                  I couldnʼt have written a better description myself honestly                          13.7K Tweets
                                                       1                   1                   6
                                                                                                                                        Trending in United States
                                                  Pravduh @Pravduh15 · Aug 21                                                           Josh Hader
                                                  Replying to @WholeMarsBlog                                                            2,156 Tweets
                                                  I keep wanting to feel bad for him, but if you make bad choices, bad
                                                  things happen...                                                                      News · LIVE
                                                       1                                       3                                        Weather and reinforcemen
                                                                                                                                        help firefighters battle
                                                  Whole Mars Catalog @WholeMarsBlog · Aug 21                                            California wildfires that ha
                                                  I do feel bad for him, but with no consequences you never wake up                     killed at least seven
                                                       2                   1                   3                                        K-pop · Trending
                                                  1 more reply                                                                          DYNAMITE TAKEOVER
                                                  Dennis @DennisT03784883 · Aug 21                                                      19.6K Tweets
                                                  Replying to @WholeMarsBlog                                                            Show more
                                                  100% accurate.
                                                                           1                   2
                                                                                                                                        Terms Privacy policy Cookies
                                                                                                                                        © 2020 Twitter, Inc.




                            Donʼt miss whatʼs happening
                            People on Twitter are the first to know.                                                                                   Log in        S
https://twitter.com/WholeMarsBlog/status/1296872654079590400                                                                                                        1/2
8/21/2020        Whole Mars Catalog on Twitter: "Based on his cyberstalking and false police reports we have a good case to put him away for 5 and a half years" / Twitter

                                                    Tweet                                                                                        Search Twitter
            Explore                                 Whole Mars Catalog
                                                    @WholeMarsBlog                                                                          New to Twitter?
                                                                                                                                           Sign up now to get your own pers
            Settings                      Based on his cyberstalking and false police reports we
                                          have a good case to put him away for 5 and a half years                                                                Sign up
                                                 Jonas Bloch Kristensen @Jonas_Bloch1 · 29m
                                            Replying to @WholeMarsBlog and @elonmusk                                                        Relevant people
                                            I think it's time for Aaron, to go to jail                                                               Whole Mars Catalo
                                                                                                                                                     @WholeMarsBlog
                                          10 52 PM · Aug 21, 2020 · Twitter for iPhone                                                               part 24 hour EV new
                                                                                                                                                     shitty stand up com
                                           13 Likes
                                                                                                                                                     Jonas Bloch Kriste
                                                                                                                                                     @Jonas_Bloch1
                                                                                                                                                     Husband, father, HI
                                                                                                                                                     data technicians in t
                                          More replies                                                                                               Navy , studyin
                                                                                                                                                     here for sustainabili
                                                    Atul Kalaskar @atulkalaskar · 12m                                                                investment
                                                    Replying to @WholeMarsBlog                                                                       Elon Musk
                                                    I will donate food to 100 people for every 1 year of sentence Aron shitpot                       @elonmusk
                                                    gets
                                                                             1                    1
                                                                                                                                            Whatʼs happening
                                                                                                                                            MLB · 3 hours ago
                                                                                                                                            White Sox at Cubs
                                                                                                                                            Trending with: White Sox
                                                                                                                                            Trending in United States
                                                                                                                                            GOOD JOB EVERYONE
                                                                                                                                            15.7K Tweets
                                                                                                                                            K-pop · Trending
                                                                                                                                            ARMYs
                                                                                                                                            1.3M Tweets
                                                                                                                                            MLB · 2 hours ago
                                                                                                                                            Reds at Cardinals
                                                                                                                                            Trending with: Matt Davidson
                                                                                                                                            Music · Trending
                                                                                                                                            KING BACH
                                                                                                                                            Show more
                                                                                                                                            Terms Privacy policy Cookies
                                                                                                                                            © 2020 Twitter, Inc.




                            Donʼt miss whatʼs happening
                            People on Twitter are the first to know.                                                                                       Log in          S
https://twitter.com/WholeMarsBlog/status/1297048995848581121                                                                                                            1/1
8/26/2020         Whole Mars Catalog on Twitter: "I trust you guys to be smart enough to ﬁgure out what’s fact and speculation. We don’t know a lot of things about batt…

                                                    Tweet                                                                                        Search Twitter
            Explore                                 Whole Mars Catalog                                                                     New to Twitter?
                                                    @WholeMarsBlog
                                                                                                                                           Sign up now to get your own pers
            Settings                       I trust you guys to be smart enough to figure out whatʼs
                                           fact and speculation.                                                                                                Sign up

                                           We donʼt know a lot of things about battery day, but weʼll                                      Relevant people
                                           find out soon. In the meantime seeing if we can figure                                                    Whole Mars Catalo
                                           anything out is fun.                                                                                      @WholeMarsBlog
                                           9 05 PM · Aug 24, 2020 · Twitter for iPhone                                                               part 24 hour EV new
                                                                                                                                                     shitty stand up com
                                            2 Retweets 21 Likes
                                                                                                                                           Whatʼs happening
                                                                                                                                           Republican National Convent… ·
                                                    Lort Mike Connor @Mikepc1988 · Aug 24                                                  Republican National Conve
                                                                                                                                           The third night is underwa
                                                    Replying to @WholeMarsBlog                                                             Mike Pence set to speak
                                                    Wait you mean melon Muskie not going to give me a model 3 long range?
                                                                                                                                           Hip hop · Trending
                                                                                                                                           6ix9ine
                                                    Duncan Aitken @duncanaitken · Aug 24                                                   Trending with: Lil Reese
                                                    Replying to @WholeMarsBlog                                                             9,461 Tweets
                                                    And that's a fact.
                                                                                                                                           News · Trending
                                                    No, wait...                                                                            Tucker Carlson
                                                                                                                                           Trending with: #FireTuckerCa
                                                                                                                                           59.7K Tweets
                                                                                                                                           US news · Yesterday
                                                                                                                                           Illinois police arrest one su
                                                                                                                                           in connection to fatal shoo
                                                                                                                                           at Jacob Blake protest
                                                                                                                                           Trending with: Molotov
                                                                                                                                           Trending in United States
                                                                                                                                           George Floyd
                                                                                                                                           105K Tweets
                                                                                                                                           Show more
                                                                                                                                           Terms Privacy policy Cookies
                                                                                                                                           © 2020 Twitter, Inc.




                             Donʼt miss whatʼs happening
                             People on Twitter are the first to know.                                                                                     Log in        S
https://twitter.com/WholeMarsBlog/status/1298109251987021826                                                                                                           1/2
12/7/2020

                                                 Tweet                                                      Search Twitter
            Explore                              Whole Mars Catalog
                                                 @WholeMarsBlog
            Settings
                                         While researching the Aaron Greenspan story weʼve
                                         uncovered shocking evidence of massive fraud.
                                         We will start publishing the story chapter by chapter in a
                                         10 part series starting in one week.
                                         Still some prep to do before then, but we will take the
                                         story to IRS, SEC, FBI,
                                         4 04 PM · Dec 7, 2020 · Twitter for iPhone
                                          10 Retweets 4 Quote Tweets 104 Likes


                                                 Paul @Paul49787221 · 19m
                                                 Replying to @WholeMarsBlog
                                                 Unleash the Kraken!!!
                                                                                           3
                                                 David F *HODL* @Real_Futurist · 19m
                                                 Replying to @WholeMarsBlog
                                                 Way to make an entrance! Yippee ki-yay!




                                                                                                      New to Twitter?
                                                                                                      Sign up now to get your own pers
                                                                                                                              Sign up

                                                                                                      Relevant people
                                                    GIF
                                                                                                                Whole Mars Catalo
                                                                                           3                    @WholeMarsBlog
                                                                                                                part 24 hour EV new
                                                 On Love @DrewAdamTepper · 19m                                  shitty stand up com
                                                 Replying to @WholeMarsBlog                                     unofficial fan accou

                                                                                                      Whatʼs happening
                                                 James Carlisle @jamescarlisle35 · 19m                In memoriam · 4 hours ago
                                                 Replying to @WholeMarsBlog                           Actor Natalie Desselle Reid
                                                                                                      died at age 53
                                                                                                      Trending with Natalie Desselle,
                                                                                                      NFL · Trending
                                                                                                      Haskins
                                                                                                      1,469 Tweets
                                                                                                      Television · Trending
                                                                                                      Sunday Ticket
                                                                                                      1 862 Tweets
https://twitter.com/WholeMarsBlog/status/1336099343699308544                                                                       1/5
12/7/2020        Whole Mars Catalog on Twitter: "I know it hurts me too but this is super important to get right. we’re talking about major organized criminal activity... t…

                                                      Tweet                                                                                         Search Twitter
            Explore                                   Whole Mars Catalog
                                                      @WholeMarsBlog                                                                          New to Twitter?
            Settings                                                                                                                         Sign up now to get your own pers
                                           I know it hurts me too but this is super important to get
                                           right.                                                                                                                   Sign up

                                           weʼre talking about major organized criminal activity... this                                      Relevant people
                                           is some messed up stuff                                                                                      Whole Mars Catalo
                                                Screaming Tesla Bull @alisailan585 · 2m                                                                 @WholeMarsBlog
                                            Replying to @WholeMarsBlog                                                                                  part 24 hour EV new
                                                                                                                                                        shitty stand up com
                                            Canʼt leave us like that bro.                                                                               unofficial fan accou
                                           4 49 PM · Dec 7, 2020 · Twitter for iPhone                                                                   Screaming Tesla B
                                                                                                                                                        @alisailan585
                                            6 Likes                                                                                                     Love everything Tes
                                                                                                                                                        Love give life so mu
                                                                                                                                                        Business minded wo
                                                                                                                                                        wife and kids.
                                                      Screaming Tesla Bull @alisailan585 · 1s                                                 Whatʼs happening
                                                      Replying to @WholeMarsBlog
                                                      Well letʼs do something about it. I think me and the Tesla community got                In memoriam · 4 hours ago
                                                      ur back.                                                                                Actor Natalie Desselle Reid
                                                                                                                                              died at age 53
                                                                                                                                              Trending with Natalie Desselle,
                                                                                                                                              NFL · Trending
                                                                                                                                              Haskins
                                                                                                                                              1,617 Tweets
                                                                                                                                              NFL · Trending
                                                                                                                                              Claypool
                                                                                                                                              3,514 Tweets
                                                                                                                                              United States politics · Trending
                                                                                                                                              Mattis
                                                                                                                                              1,270 Tweets
                                                                                                                                              US election · December 4, 2020
                                                                                                                                              California officially certifie
                                                                                                                                              Biden's win in the state, AP
                                                                                                                                              reports
                                                                                                                                              Show more
                                                                                                                                              Terms of Service Privacy Policy
                                                                                                                                              Ads info More © 2020 Twitt




https://twitter.com/WholeMarsBlog/status/1336110723278127104                                                                                                               1/1
